UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-07685 Frontegra Funds, Inc. (Exact name of registrant as specified in charter) 400 Skokie Blvd. Suite 500 Northbrook, Illinois 60062 (Address of principal executive offices) (Zip code) William D. Forsyth III 400 Skokie Blvd. Suite 500 Northbrook, Illinois 60062 (Name and address of agent for service) Registrant's telephone number, including area code:(847) 509-9860 Date of fiscal year end:June 30 Date of reporting period:June 30, 2010 Item 1. Proxy Voting Record. Name of Fund: Frontegra Columbus Core Plus Fund Period: 7/1/09 - 6/30/10 The Registrant did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Name of Fund: Frontegra Columbus Core Fund Period: 7/1/09 - 6/30/10 The Registrant did not hold any voting securities and accordingly did not vote any proxies during the reporting period. Name of Fund: Frontegra IronBridge Small Cap Fund Period: 7/1/09 - 6/30/10 Name of Fund: Frontegra IronBridge Small Cap Fund Period: Jul 01, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker Abiomed, Inc. 12-Aug-09 ABMD Vote MRV Proposal Proposed by Issuer or Security Holder Split For 1.Elect Directors Mgmt Split For 1.1 Elect Director Louis E. Lataif For Mgmt Split For 1.2 Elect Director Eric A. Rose For Mgmt Split For 1.3 Elect Director Henri A. Termeer Withhold Mgmt For For 2Amend Omnibus Stock Plan Mgmt For For 3Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker American Superconductor Corp. 6-Aug-09 AMSC Vote MRV Proposal Proposed by Issuer or Security Holder Split For 1Elect Directors Mgmt Split For 1.1 Elect Director Gregory J. Yurek For Mgmt Split For 1.2 Elect Director Vikram S. Budhraja For Mgmt Split For 1.3 Elect Director Peter O. Crisp For Mgmt Split For 1.4 Elect Director Richard Drouin For Mgmt Split For 1.5 Elect Director David R. Oliver, Jr. For Mgmt Split For 1.6 Elect Director John B. Vander Sande Withhold Mgmt Split For 1.7 Elect Director John W. Wood, Jr. For Mgmt Against For 2Amend Omnibus Stock Plan Mgmt For For 3Amend Qualified Employee Stock Purchase Plan Mgmt For For 4Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Axsys Technologies, Inc. 1-Sep-09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Approve Merger Agreement Mgmt For For 2.Adjourn Meeting Mgmt Company Name Meeting Date CUSIP Ticker Callaway Golf Co. 10-Sep-09 ELY Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Approve Conversion of Securities Mgmt Company Name Meeting Date CUSIP Ticker Daktronics, Inc. 26-Aug-09 DAKT Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For 1.Elect Directors Mgmt For For 2.Ratify Auditors Mgmt Against For 3.Other Business Mgmt Company Name Meeting Date CUSIP Ticker IBERIABANK Corp. 24-Aug-09 IBKC Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Increase Authorized Common Stock Mgmt Company Name Meeting Date CUSIP Ticker Standard Microsystems Corp. 8-Jul-09 SMSC Vote MRV Proposal Proposed by Issuer or Security Holder Split For 1.Elect Directors Mgmt Split For 1.1.Elect Director Andrew M. Caggia Withhold Mgmt Split For 1.2.Elect Director James A. Donahue Withhold Mgmt Split For 1.3.Elect Director Kenneth Kin For Mgmt Split For 1.4.Elect Director Christine King For Mgmt For For 2.Approve Omnibus Stock Plan Mgmt For For 3.Approve Executive Incentive Bonus Plan Mgmt For For 4.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Triumph Group, Inc. 23-Jul-09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Elect Directors Mgmt For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Carpenter Technology Corp. 12-Oct-09 CRS Vote MRV Proposal Proposed by Issuer or Security Holder Split For 1.Elect Directors Mgmt Split For 1.1.Elect Director Carl G. Anderson, Jr. Withhold Mgmt Split For 1.2.Elect Director Philip M. Anderson Withhold Mgmt Split For 1.3.Elect Director Jeffrey Wadsworth Withhold Mgmt Split For 1.4.Elect Director William A. Wulfsohn For Mgmt For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Dionex Corp. 26-Oct-09 DNEX Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Elect Directors Mgmt For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Financial Federal Corporation 8-Dec-09 FIF Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Elect Directors Mgmt For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker iShares Trust Vote MRV Proposal Proposed by Issuer or Security Holder Split For 1.Elect Directors Mgmt Split For 1.1.Elect Trustee George G.C. Parker For Mgmt Split For 1.2.Elect Trustee J. Darrell Duffie For Mgmt Split For 1.3.Elect Trustee Cecilia H. Herbert For Mgmt Split For 1.4.Elect Trustee Charles A. Hurty For Mgmt Split For 1.5.Elect Trustee John E. Kerrigan For Mgmt Split For 1.6.Elect Trustee Robert H. Silver For Mgmt Split For 1.7.Elect Trustee Lee T. Kranefuss Withhold Mgmt Split For 1.8.Elect Trustee John E. Martinez For Mgmt Split For 1.9.Elect Trustee Robert S. Kapito For Mgmt Company Name Meeting Date CUSIP Ticker iShares Trust 22-Dec-09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Approve Investment Advisory Agreement Mgmt Company Name Meeting Date CUSIP Ticker Jack Henry & Associates, Inc. 10-Nov-09 JKHY Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Elect Directors Mgmt For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Myriad Genetics, Inc. 5-Nov-09 62855J104 MYGN Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Elect Directors Mgmt For For 2.Amend Stock Option Plan Mgmt For For 3.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker ScanSource, Inc. 3-Dec-09 SCSC Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Elect Directors Mgmt For For 2.Amend Omnibus Stock Plan Mgmt For For 3.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Synaptics Incorporated 20-Oct-09 87157D109 SYNA Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Elect Directors Mgmt For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Techne Corp. 29-Oct-09 10/29/2009 TECH Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Elect Directors Mgmt For For 2.Fix Number of Directors at Eight Mgmt Company Name Meeting Date CUSIP Ticker Varian, Inc. 5-Oct-09 VARI Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Approve Merger Agreement Mgmt For For 2.Adjourn Meeting Mgmt Company Name Meeting Date CUSIP Ticker WMS Industries Inc. 10-Dec-09 WMS Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Elect Directors Mgmt For For 2.Amend Omnibus Stock Plan Mgmt For For 3.Increase Authorized Common Stock Mgmt For For 4.Ratify Auditors Company Name Meeting Date CUSIP Ticker MOOG Inc. 13-Jan-10 MOG.A Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For Elect Director Robert R. Banta Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Washington Federal, Inc. 20-Jan-10 WFSL Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Derek L. Chinn Mgmt For For Elect Director Thomas J. Kelley Mgmt For For Elect Director Barbara L. Smith Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Woodward Governor Company 22-Jan-10 WGOV Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director John D. Cohn Mgmt For For Elect Director Michael H. Joyce Mgmt For For Elect Director James R. Rulseh Mgmt For For Ratify Auditors Mgmt For Against Declassify the Board of Directors SH Company Name Meeting Date CUSIP Ticker UGI Corp. 26-Jan-10 UGI Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director S.D. Ban Mgmt For For Elect Director R.C. Gozon Mgmt For For Elect Director L.R. Greenberg Mgmt For For Elect Director M.O. Schlanger Mgmt For For Elect Director A. Pol Mgmt For For Elect Director E.E. Jones Mgmt For For Elect Director J.L. Walsh Mgmt For For Elect Director R.B. Vincent Mgmt For For Elect Director M.S. Puccio Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker iShares Trust 28-Jan-10 IYT Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Investment Advisory Agreement Mgmt For For Elect Trustee George G.C. Parker Mgmt For For Elect Trustee J. Darrell Duffie Mgmt For For Elect Trustee Cecilia H. Herbert Mgmt For For Elect Trustee Charles A. Hurty Mgmt For For Elect Trustee John E. Kerrigan Mgmt For For Elect Trustee Robert H. Silver Mgmt Withhold For Elect Trustee Lee T. Kranefuss Mgmt For For Elect Trustee John E. Martinez Mgmt For For Elect Trustee Robert S. Kapito Mgmt Company Name Meeting Date CUSIP Ticker IBERIABANK Corporation 01/219/2010 IBKC Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Varian Semiconductor Equipment 8-Feb-10 VSEA Associates, Inc. Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Xun (Eric) Chen Mgmt For For Elect Director Dennis G. Schmal Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker ZOLL Medical Corp. 10-Feb-10 ZOLL Vote MRV Proposal Proposed by Issuer or Security Holder Withhold For Elect Director James W. Biondi Mgmt Withhold For Elect Director Robert J. Halliday Mgmt Withhold For Elect Director Lewis H. Rosenblum Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Atwood Oceanics, Inc. 11-Feb-10 ATW Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Deborah A. Beck Mgmt For For Elect Director Robert W. Burgess Mgmt For For Elect Director George S. Dotson Mgmt For For Elect Director Jack E. Golden Mgmt For For Elect Director Hans Helmerich Mgmt For For Elect Director James R. Montague Mgmt For For Elect Director Robert J. Saltiel Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Financial Federal Corporation 16-Feb-10 FIF Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Merger Agreement Mgmt For For Adjourn Meeting Mgmt Company Name Meeting Date CUSIP Ticker Tetra Tech, Inc. 25-Feb-10 88162G103 TTEK Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Dan L. Batrack Mgmt For For Elect Director Hugh M. Grant Mgmt For For Elect Director Patrick C. Haden Mgmt For For Elect Director J. Christopher Lewis Mgmt For For Elect Director Albert E. Smith Mgmt For For Elect Director J. Kenneth Thompson Mgmt For For Elect Director Richard H. Truly Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Esterline Technologies Corp. 3-Mar-10 ESL Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Paul V. Haack Mgmt For For Elect Director R. Bradley Lawrence Mgmt For For Elect Director Leroy D. Nosbaum Mgmt For For Elect Director Gary E. Pruitt Mgmt For For Elect Director John F. Clearman Mgmt For For Amend Omnibus Stock Plan Mgmt For For Amend Qualified Employee Stock Purchase Plan Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Parametric Technology Corporation 3-Mar-10 PMTC Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Paul A. Lacy Mgmt Withhold For Elect Director Michael E. Porter Mgmt For For Elect Director Robert P. Schechter Mgmt For For Approve Executive Incentive Bonus Plan Mgmt For For Amend Omnibus Stock Plan Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Cabot Corp. 11-Mar-10 CBT Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director John S. Clarkeson Mgmt For For Elect Director Roderick C.G. MacLeod Mgmt For For Elect Director Ronaldo H. Schmitz Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Rofin-Sinar Technologies, Inc. 17-Mar-10 RSTI Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Carl F. Baasel Mgmt For For Elect Director Gary K. Willis Mgmt For For Elect Director Daniel J. Smoke Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker IDEX Corporation 6-Apr-10 45167R104 IEX Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Neil A. Springer Mgmt For For 1.2 Elect Director Ruby R. Chandy Mgmt For For 2. Amend Omnibus Stock Plan Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Waddell & Reed Financial, Inc. 7-Apr-10 WDR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt Withhold Director Henry J. Herrmann Withhold DirectorJames M. Raines Withhold DirectorWilliam L. Rogers For For 2. Ratify Auditors Mgmt For Against 3.Advisory Vote to Ratify Named Executive Officers' Compensation SH Company Name Meeting Date CUSIP Ticker Stifel Financial Corp. 13-Apr-10 45167R104 IEX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Neil A. Springer For Director Ruby R. Chandy For 2. Amend Omnibus Stock Plan Mgmt For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Stifel Financial Corp. 13-Apr-10 SF Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director John P. Dubinsky For Director Robert E. Lefton For Director Scott B. McCuaig For Director James M. Oates For Director Ben A. Plotkin For For 2. Approve Executive Incentive Bonus Plan Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Universal Forest Products, Inc. 14 Apr 10 UFPI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director William G. Currie For Director John M. Engler For Director Michael B. Glenn For Director Bruce A. Merino For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Insituform Technologies, Inc. 21-Apr-10 INSU Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director J. Joseph Burgess For Director Stephen P. Cortinovis For Director Stephanie A. Cuskley For Director John P. Dubinsky For Director Charles R. Gordon For Director Juanita H. Hinshaw For Director M. Richard Smith For Director Alfred L. Woods For For 2. Increase Authorized Common Stock Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Orbital Sciences Corporation 22 Apr 10 ORB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Edward F. Crawley For Director Lennard A. Fisk For Director Ronald T. Kadish For Director Garrett E. Pierce For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Provident Financial Services, Inc. 22-Apr-10 74386T105 PFS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Thomas W. Berry For Director Frank L. Fekete For Director Thomas B. Hogan Jr For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Snap-on Incorporated 22-Apr-10 SNA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director John F. Fiedler For Director James P. Holden For Director W. Dudley Lehman For DirectorEdward H. Rensi For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Wausau Paper Corp. 22-Apr-10 WPP Vote MRV Proposal Proposed by Issuer or Security Holder For 1.1Elect Director Andrew N. Baur Mgmt For 1.2Elect Director Dennis J. Kuester Mgmt For 2Approve Omnibus Stock Plan Mgmt For 3Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Westamerica Bancorporation 22 Apr 10 WABC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Etta Allen For Director Louis E. Bartolini For Director E. Joseph Bowler For Director Arthur C. Latno, Jr. For Director Patrick D. Lynch For Director Catherine Cope MacMillan For Director Ronald A. Nelson For Director David L. Payne For Director Edward B. Sylvester For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Wolverine World Wide, Inc. 22-Apr-10 WWW Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Jeffrey M. Boromisa For Director David T. Kollat For Director David P. Mehney For Director Timothy J. O'Donovan For 2. Ratify Auditors Mgmt For 3. Approve Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Alleghany Corporation 23-Apr-10 Y Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Karen Brenner For Director Thomas S. Johnson For Director Phillip M. Martineau For Director James F. Will For For 2. Approve Non Employee Director Omnibus Stock Plan Mgmt For For 3. Approve Executive Incentive Bonus Plan Mgmt For For 4. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Astec Industries, Inc. 23-Apr-10 ASTE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director J. Don Brock For Director W. Norman Smith For Director William B. Sansom For Director James B. Baker For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker FLIR Systems, Inc. 23-Apr-10 FLIR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director John D. Carter For Director Michael T. Smith For Director John W. Wood, Jr. For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker GATX Corporation 23-Apr-10 GMT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Anne L. Arvia For Director Richard Fairbanks For Director Deborah M. Fretz For Director Ernst A. Häberli For Director Brian A. Kenney For DirectorMark G. McGrath For Director James B. Ream For Director David S. Sutherland For DirectorCasey J. Sylla For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker AGL Resources Inc. 27-Apr-10 AGL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Sandra N. Bane For Director Thomas D. Bell, Jr. For Director Dean R. O'Hare For 2. Declassify the Board of Directors Mgmt For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Cabot Oil & Gas Corporation 27-Apr-10 COG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director David M. Carmichael For Director Robert L. Keiser For 2. Ratify Auditors For Against 3. Report on Environmental Impacts of Natural Gas Fracturing SH Company Name Meeting Date CUSIP Ticker FMC Corporation 27-Apr-10 FMC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.1 Elect Director Pierre Brondeau Mgmt For 1.2 Elect Director Dirk A. Kempthorne Mgmt For 1.3 Elect Director Robert C. Pallash Mgmt For 1.4 Elect Director William G. Walter Mgmt For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker National Penn Bancshares, Inc. 27-Apr-10 NPBC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Donna D. Holton For Director Christian F. Martin, IV For Director R. Chadwick Paul, Jr. For Director C. Robert Roth For Director Wayne R. Weidner For For 2. Ratify Auditors Mgmt Against For 3. Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Company Name Meeting Date CUSIP Ticker Strayer Education, Inc. 27-Apr-10 STRA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Robert S. Silberman For Director Charlotte F. Beason, M.D. For Director William E. Brock For Director David A. Coulter For Director Robert R. Grusky For Director Robert L. Johnson For Director Todd A. Milano For Director G. Thomas Waite, III For Director J. David Wargo For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker The Lubrizol Corporation 27-Apr-10 LZ Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Edward P. Campbell For Director James L. Hambrick For Director Gordon D. Harnett For For 2. Ratify Auditors Mgmt For For 3. Approve Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Valmont Industries, Inc. 27-Apr-10 VMI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Stephen R. Lewis, Jr., PhD For Director Kaj den Daas For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Columbia Banking System, Inc 28-Apr-10 COLB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Melanie J. Dressel For Director John P. Folsom For Director Frederick M. Goldberg For Director Thomas M. Hulbert For Director Thomas L. Matson For Director Daniel C. Regis For Director Donald H. Rodman For Director William T. Weyerhaeuser For Director James M. Will For For 2. Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Glacier Bancorp, Inc. 28-Apr-10 37637Q105 GBCI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Michael J. Blodnick Withhold Director James M. English Withhold Director Allen J. Fetscher Withhold Director Dallas I. Herron For Director Jon W. Hippler Withhold Director Craig A. Langel Withhold Director L. Peter Larson Withhold Director Douglas J. McBride Withhold Director John W. Murdoch For Director Everit A. Sliter For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker TCF Financial Corporation 28-Apr-10 TCB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Peter Bell Withhold Director William F. Bieber Withhold Director Theodore J. Bigos For Director William A. Cooper For Director Thomas A. Cusick Withhold Director Luella G. Goldberg For Director George G. Johnson Withhold Director Vance K. Opperman For Director Gregory J. Pulles Withhold Director Gerald A. Schwalbach For Director Douglas A. Scovanner Withhold Director Ralph Strangis For Director Barry N. Winslow For Against 2. Reduce Supermajority Vote Requirement SH For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Alexander & Baldwin, Inc. 29-Apr-10 ALEX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director W. Blake Baird For Director Michael J. Chun For Director W. Allen Doane For Director Walter A. Dods, Jr. For Director Charles G. King For Director Stanley M. Kuriyama For Director Constance H. Lau For Director Douglas M. Pasquale For Director Maryanna G. Shaw For Director Jeffrey N. Watanabe For For 2. Ratify Auditors Mgmt For For 3. Amend Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Cepheid 29-Apr-10 15670R107 CPHD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Thomas L. Gutshall For Director Cristina H. Kepner For Director David H. Persing For For 2. Amend Omnibus Stock Plan Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Cullen/Frost Bankers, Inc. 29-Apr-10 CFR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt Director Crawford H. Edwards For Director Ruben M. Escobedo For Director Patrick B. Frost For Director David J. Haemisegger For Director Richard W. Evans, Jr. For Director Karen E. Jennings For Director Richard M. Kleberg, III For For Director Horace Wilkins Jr. For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Lincoln Electric Holdings, Inc. 29-Apr-10 LECO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Stephen G. Hanks For Director Kathryn Jo Lincoln For Director William E. MacDonald, III For Director George H. Walls, Jr. For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Methanex Corp. 29-Apr-10 59151K108 MX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Bruce Aitken as Director For Howard Balloch as Director For Pierre Choquette as Director For Phillip Cook as Director For Thomas Hamilton as Director For Robert Kostelnik as Director For Douglas Mahaffy as Director For A. Terence Poole as Director For John Reid as Director For Janice Rennie as Director For Monica Sloan as Director For For 2. Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For 3. Amend Stock Option Plan Mgmt For Against 4. Advisory Vote to Ratify Named Executive Officers' Compensation SH Company Name Meeting Date CUSIP Ticker Tractor Supply Company 29-Apr-10 TSCO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director James F. Wright Withhold Director Johnston C. Adams For Director William Bass For Director Jack C. Bingleman Withhold Director Richard W. Frost Withhold Director Cynthia T. Jamison For Director Gerard E. Jones For Director George MacKenzie Withhold Director Edna K. Morris For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Owens & Minor Inc. 30-Apr-10 OMI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director A. Marshall Acuff, Jr. For Director J. Alfred Broaddus, Jr. For Director John T. Crotty For Director Richard E. Fogg For Director G. Gilmer Minor, III For Director Eddie N. Moore, Jr. For Director Peter S. Redding For Director James E. Rogers For Director Robert C. Sledd For Director Craig R. Smith For Director James E. Ukrop For Director Anne Marie Whittemore Mgmt For For 2. Amend Omnibus Stock Plan Mgmt For For 3. Amend Omnibus Stock Plan Mgmt For For 4. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Stewart Information Services Corporation 30-Apr-10 STC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt Withhold Director Catherine A. Allen Withhold Director Robert L. Clarke For Director Dr. E. Douglas Hodo For Director Laurie C. Moore Withhold Director Dr. W. Arthur Porter For For 2. Approve Conversion of Securities Mgmt For For 3. Authorize New Class of Preferred Stock Mgmt For For 4. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Potlatch Corporation 3-May-10 PCH Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Michael J. Covey For Director Gregory L. Quesnel For Director Ruth Ann M. Gillis For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Arch Chemicals, Inc. 4-May-10 03937R102 ARJ Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt Director Richard E.Cavanagh Director Douglas J. Wetmore For 2. Approve Executive Incentive Bonus Plan Mgmt For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Argo Group International Holdings, Ltd. (formerly Pxre Group) 4-May-10 G0464B107 AGII Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For F. Sedgwick Browne as Director For Hector De Leon as Director For John H. Tonelli as Director For For 2. Appprove Amendment and Restatement of Argo Group's Bye Laws Mgmt For For 3. Approve Ernst & Young LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt Company Name Meeting Date CUSIP Ticker IBERIABANK Corporation 4-May-10 IBKC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Elaine D. Abell For Director William H. Fenstermaker For Director O. L. Pollard Jr. For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Itron, Inc. 4-May-10 ITRI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Thomas S. Glanville For Director Sharon L. Nelson For Director Malcolm Unsworth For For 2. Approve Omnibus Stock Plan Mgmt For For 3. Approve Executive Incentive Bonus Plan Mgmt For For 4. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker AptarGroup, Inc. 5-May-10 ATR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Alain Chevassus For Director Stephen J. Hagge For Director Giovanna Kampouri Monnas For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker IDEXX Laboratories, Inc. 5-May-10 45168D104 IDXX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Jonathan W. Ayers For Director Robert J. Murray For Director Joseph V. Vumbacco For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Southern Union Company 5-May-10 SUG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director George L. Lindemann For Director Eric D. Herschmann For Director Michal Barzuza For Director David Brodsky For Director Frank W. Denius For Director Kurt A. Gitter, M.D. For Director Herbert H. Jacobi For Director Thomas N. McCarter, III For Director George Rountree, III For Director Allan D. Scherer For For 2. Ratify Auditors Mgmt For For 3. Amend Executive Incentive Bonus Plan Mgmt Company Name Meeting Date CUSIP Ticker Thomas & Betts Corporation 5-May-10 TNB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt Withhold Director Jeananne K. Hauswald For Director Dean Jernigan Withhold Director Ronald B. Kalich Sr. Withhold Director Kenneth R. Masterson For Director Dominic J. Pileggi Withhold Director Jean PaulRichard For Director Rufus H. Rivers For Director Kevin L. Roberg For Director David D. Stevens For Director William H. Waltrip For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Unit Corporation 5-May-10 UNT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director William B. Morgan For Director John H. Williams For Director Larry D. Pinkston For For 2. Approve Non Employee Director Stock Option Plan Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker RLI Corp. 6-May-10 RLI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Kaj Ahlmann For Director Barbara R. Allen For Director Charles M. Linke For Director F. Lynn McPheeters For Director Jonathan E. Michael For Director Robert O. Viets For For 2. Approve Omnibus Stock Plan Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Oceaneering International, Inc. 7-May-10 OII Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director David S. Hooker For Director Harris J. Pappas For For 2. Approve Omnibus Stock Plan Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker National Instruments Corporation 11-May-10 NATI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director James J. Truchard For Director John M. Berra Against For 2. Approve Restricted Stock Plan Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Skyworks Solutions, Inc. 11-May-10 83088M102 SWKS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Kevin L. Beebe For Director Timothy R. Furey For Director David J. McLachlan For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Swift Energy Company 11-May-10 SFY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt Withhold Director Greg Matiuk Withhold Director Bruce H. Vincent For For 2. Amend Omnibus Stock Plan Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker The St. Joe Company 11-May-10 JOE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Michael L. Ainslie For Director Walter L. Revell For Director Thomas A. Fanning For Director Wm. Britton Greene For Director Delores M. Kesler For Director John S. Lord For Director Hugh M. Durden For For 2. Establish Range For Board Size Mgmt For For 3. Approve Qualified Employee Stock Purchase Plan Mgmt For For 4. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker American Financial Group, Inc. 12-May-10 AFG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director John I. Von Lehman For Director Carl H. Lindner III For Director S. Craig Lindner For Director Kenneth C. Ambrecht For Director Theodore H. Emmerich For Director James E. Evans For Director Terry S. Jacobs For Director Gregory G. Joseph For Director William W. Verity For Director Carl H. Lindner For For 2. Ratify Auditors Mgmt Against For 3. Amend Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Ansys, Inc. 12-May-10 03662Q105 ANSS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Michael C. Thurk For Director Jacqueline C. Morby For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Illumina, Inc. 12-May-10 ILMN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Paul C. Grint, M.D. Withhold Director David R. Walt, Ph.D. For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Knight Capital Group, Inc. 12-May-10 NITE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director William L. Bolster For Director Gary R. Griffith For Director Thomas M. Joyce For Director James W. Lewis For Director Thomas C. Lockburner For Director James T. Milde For Director Christopher C. Quick For Director Laurie M. Shahon Against For 2. Approve Omnibus Stock Plan Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Tupperware Brands Corporation 12-May-10 TUP Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Rita Bornstein, Ph.D. For Director Kriss Cloninger, III For Director E.V. Goings For Director Joe R. Lee For Director Bob Marbut For Director Antonio Monteiro de Castro For Director David R. Parker For Director David R. Parker For Director J. Patrick Spainhour For Director J. Patrick Spainhour For For 2. Ratify Auditors Mgmt For For 3. Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4. Approve Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Avista Corporation 13-May-10 05379B107 AVA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Marc F. Racicot For Director Kristianne Blake For Director Michael L. Noel For Director Rebecca A. Klein For Director Erik J. Anderson For For 2. Ratify Auditors Mgmt For For 3. Amend Omnibus Stock Plan Mgmt For None 4. Declassify the Board of Directors SH Company Name Meeting Date CUSIP Ticker Corporate Office Properties Trust 13-May-10 22002T108 OFC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Kenneth D. Wethe For Director Richard Szafranski For Director Kenneth S. Sweet, Jr. For Director Steven D. Kesler For Director David M. Jacobstein For Director Randall M. Griffin For Director Douglas M. Firstenberg For Director Robert L. Denton For Director Thomas F. Brady For Director Clay W. Hamlin, III For Director Jay H. Shidler For For 2. Amend Omnibus Stock Plan Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Gen-Probe Incorporated 13-May-10 36866T103 GPRO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For DirectorCarl W. Hull For DirectorLucy Shapiro, Ph.d. For Director Armin M. Kessler For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Sybase, Inc. 13-May-10 SY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director John S. Chen For Director Richard C. Alberding For Director Cecilia Claudio For Director Michael A. Daniels For Director L. William Krause For Director Alan B. Salisbury For Director Jack E. Sum For Director Robert P. Wayman For For 2. Ratify Auditors Mgmt For For 3. Amend Executive Incentive Bonus Plan Mgmt Company Name Meeting Date CUSIP Ticker Bruker Corporation 14-May-10 BRKR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Wolf Dieter Emmerich For Director Brenda J. Furlong Withhold Director Frank H. Laukien For Director Richard A. Packer For For 2. Approve Omnibus Stock Plan Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Cypress Semiconductor Corporation 14-May-10 CY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director T.J. Rodgers For Director T.J. Rodgers For Director Evert Van De Ven For Director Eric A. Benhamou For Director Lloyd Carney For Director James R. Long For Director J. Daniel Mccranie For Director W. Steve Albrecht For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker PICO Holdings, Inc. 14-May-10 PICO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Carlos C. Campbell For Director Kristina M. Leslie For Director Kenneth J. Slepicka For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Tekelec 14-May-10 TKLC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR For Director Michael P. Ressner For Director Hubert de Pesquidoux For Director Mark A. Floyd For Director David R. Laube For Director Carol G. Mills For Director Franco Plastina For Director Krish A. Prabhu For Director Ronald W. Buckly For For 2. Ratify Auditors Company Name Meeting Date CUSIP Ticker Jefferies Group, Inc. 17-May-10 JEF Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Richard B. Handler For Director Brian P. Friedman Withhold Director W. Patrick Campbell Withhold Director Ian M. Cumming Withhold Director Richard G. Dooley Withhold Director Robert E. Joyal Withhold Director Michael T. O?Kane Withhold Director Joseph S. Steinberg For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Callaway Golf Company 18-May-10 ELY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director George Fellows Withhold Director Samuel H. Armacost Withhold Director Ronald S. Beard Withhold Director John C. Cushman, III For Director Yotaro Kobayashi For Director Yotaro Kobayashi For Director Adebayo O. Ogunlesi Withhold Director Richard L. Rosenfield For Director Anthony S. Thornley For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Exelixis, Inc. 18-May-10 30161Q104 EXEL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Vincent T. Marchesi For Director Alan M. Garber For Director Carl B. Feldbaum For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Redwood Trust, Inc. 18-May-10 RWT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Richard D. Baum For Director Mariann Byerwalter For Director Jeffrey T. Pero For For 2. Ratify Auditors Mgmt For For 3. Amend Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Corn Products International, Inc. 19-May-10 CPO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Ilene S. Gordon Withhold Director Karen L. Hendricks For Director Barbara A. Klein For Director Dwayne A. Wilson For For 2. Declassify the Board of Directors Mgmt For For 3. Amend Omnibus Stock Plan Mgmt For For 4. Amend Executive Incentive Bonus Plan Mgmt For For 5. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker First Midwest Bancorp, Inc. 19-May-10 FMBI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Brother James Gaffney For Director Patrick J. McDonnell For Director Michael L. Scudder For Director John L. Sterling For Director J. Stephen Vanderwoude For For 2. Ratify Auditors Mgmt For For 3. Amend Omnibus Stock Plan Mgmt For For 4. Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Company Name Meeting Date CUSIP Ticker ITC Holdings Corp. 19-May-10 ITC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Edward G. Jepsen For Director Richard D. McLellan For Director William J. Museler For Director Hazel R. O'Leary For Director Gordon Bennett Stewart, III For Director Lee C. Stewart For Director Joseph L. Welch For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Kaydon Corporation 19-May-10 KDN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Mark A. Alexander For Director David A. Brandon For Director Patrick P. Coyne For Director William K. Gerber For Director Timothy J. O'Donovan For Director James O'Leary For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Minerals Technologies, Inc. 19-May-10 MTX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Joseph C. Muscari For Director William C. Stivers For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Tesco Corporation 19-May-10 88157K101 TESO Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Fred J. Dyment For Director Gary L. Kott For Director R. Vance Milligan For Director Julio M. Quintana For Director John T. Reynolds For Director Norman W. Robertson For Director Clifton T. Weatherford For Director Michael W. Sutherlin For For 2. Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt Company Name Meeting Date CUSIP Ticker Trimble Navigation Limited 19-May-10 TRMB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Steven W. Berglund For Director John B. Goodrich For Director William Hart For Director Merit E. Janow For Director Ulf J. Johansson For Director Bradford W. Parkinson For Director Nickolas W. Vande Steeg For Director Mark S. Peek For For 2. Ratify Auditors Mgmt Against For 3. Other Business Mgmt Company Name Meeting Date CUSIP Ticker WESCO International, Inc. 19-May-10 95082P105 WCC Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Mgmt Withhold Director Sandra Beach Lin For Director Robert J. Tarr, Jr. For Director Stephen A. Van Oss For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker GrafTech International Ltd. 20-May-10 GTI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Randy W. Carson For Director Mary B. Cranston For Director Harold E. Layman For Director Ferrell P. McClean For Director Michael C. Nahl For Director Steven R. Shawley For Director Craig S. Shular For For 2. Ratify Auditors Mgmt For For 3. Amend Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Luminex Corporation 20-May-10 55027E102 LMNX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Robert J. Cresci Withhold Director Thomas W. Erickson For Director Gerard Vaillant For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Netflix, Inc. 20-May-10 64110L106 NFLX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Timothy M. Haley For Director Gregory S. Stanger For 2. Ratify Auditors Mgmt For For 3. Amend Qualified Employee Stock Purchase Plan Mgmt Company Name Meeting Date CUSIP Ticker Black Hills Corporation 25-May-10 BKH Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Thomas J. Zeller For Director Gary L. Pechota For Director Jack W. Eugster For For 2. Ratify Auditors Mgmt For For 3. Amend Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Raven Industries, Inc. 25-May-10 RAVN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Anthony W. Bour Withhold Director David A. Christensen For Director Thomas S. Everist For Director Mark E. Griffin For Director Conrad J. Hoigaard For Director Kevin T. Kirby For Director Cynthia H. Milligan For Director Ronald M. Moquist For Director Daniel A. Rykhus For For 2. Approve Omnibus Stock Plan Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Riverbed Technology, Inc. 25-May-10 RVBD Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt Withhold Director Mark A. Floyd Withhold Director Christopher J. Schaepe Withhold Director James R. Swartz For For 1. Ratify Auditors Mgmt For For 2. Amend Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Onyx Pharmaceuticals, Inc. 26-May-10 ONXX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Corinne H. Nevinny For Director Thomas G. Wiggans For For 2. Amend Omnibus Stock Plan Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Alexandria Real Estate Equities, Inc. 27-May-10 ARE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Joel S. Marcus For Director Richard B. Jennings For Director Alan G. Walton For Director Richard H. Klein For Director James H. Richardson For Director Martin A. Simonetti For Director John L. Atkins, III For For 2. Amend Omnibus Stock Plan Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Big Lots, Inc. 27 May 10 BIG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Jeffrey P. Berger For Director Dennis B. Tishkoff For Director Peter J. Hayes For Director David T. Kollat For Director Brenda J. Lauderback For Director Philip E. Mallott For Director Russell Solt For Director James R. Tener For Director Steven S. Fishman For For 2. Amend Omnibus Stock Plan Mgmt For For 3. Amend Executive Incentive Bonus Plan Mgmt For For 4. Adopt Majority Voting for Uncontested Election of Directors Mgmt Against 5. Require Advance Notice for Shareholder Director Nominations Mgmt For For 6. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker MasTec, Inc. 27-May-10 MTZ Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Robert J. Dwyer For Director Frank E. Jaumot For Director Jose S. Sorzano For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Metabolix, Inc. 27-May-10 MBLX Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt Withhold Director Peter N. Kellogg Withhold Director Edward M. Muller Withhold Director Matthew Strobeck Withhold Director Robert L. Van Nostrand For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Mid America Apartment Communities, Inc. 27-May-10 59522J103 MAA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director H. Eric Bolton, Jr. For Director Alan B. Graf, Jr. For Director John S. Grinalds For Director Ralph Horn For Director W. Reid Sanders For Director William B. Sansom For Director Philip W. Norwood For Director Philip W. Norwood For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Polycom, Inc. 27-May-10 73172K104 PLCM Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Robert C. Hagerty For Director Michael R. Kourey For Director Betsy S. Atkins For Director Kevin T. Parker For Director John A. Kelley, Jr. For Director D. Scott Mercer For Director William A. Owens For Director David G. DeWalt For For 2. Amend Omnibus Stock Plan Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Cerner Corporation 28-May-10 CERN Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Linda M. Dillman For Director Gerald E Bisbee Jr. For For 2. Ratify Auditors For For 3. Amend Executive Incentive Bonus Plan Mgmt Company Name Meeting Date CUSIP Ticker Triumph Group, Inc. 28-May-10 TGI Vote MRV Proposal Proposed by Issuer or Security Holder For For 1. Issue Shares in Connection with Acquisition Mgmt For For 2. Adjourn Meeting Mgmt Company Name Meeting Date CUSIP Ticker Isis Pharmaceuticals, Inc. 2-Jun-10 ISIS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director John C. Reed For Director Joseph Klein, III For Director Stanley T. Crooke For 2. Amend Non Employee Director Stock Option Plan Mgmt For For 3. Amend Stock Option Plan Mgmt For For 4. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker The Buckle, Inc. 4-Jun-10 BKE Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Daniel J. Hirschfeld For Director Dennis H. Nelson For Director Karen B. Rhoads For Director James E. Shada For Director Robert E. Campbell For Director Michael E. Huss For Director Bruce L. Hoberman For Director John P. (Jack) Peetz, III For Director Bill L. Fairfield For For 2.Ratify Auditors Mgmt For For 3. Approve Executive Incentive Bonus Plan Mgmt For For 4. Amend Restricted Stock Plan Mgmt For For 5. Amend Restricted Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker LifePoint Hospitals, Inc. 8-Jun-10 53219L109 LPNT Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt Withhold Director DeWitt Ezell, Jr Withhold Director Gregory T. Bier For Ratify Auditors For For 3. Amend Omnibus Stock Plan Mgmt For For 4. Amend Nonqualified Employee Stock Purchase Plan Mgmt For For 5. Amend Non Employee Director Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker TeleCommunication Systems, Inc. 10-Jun-10 87929J103 TSYS Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For TSYS For Director Richard A. Young For Director James M. Bethmann For Director Maurice B. Tosé For For 2. Amend Omnibus Stock Plan Mgmt For For 3. Amend Qualified Employee Stock Purchase Plan Mgmt Company Name Meeting Date CUSIP Ticker Informatica Corporation 15-Jun-10 45666Q102 INFA Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Charles J. Robel For Director Gerald Held For Director Mark Garrett For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Universal Electronics, Inc. 15-Jun-10 UEIC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Paul D. Arling For Director Edward K. Zinser For Director William C. Mulligan For Director J.C. Sparkman For Director Gregory P. Stapleton For Director Carl E. Vogel For Director Satjiv S. Chahil For For 2. Ratify Auditors Mgmt For For 3. Approve Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Freds, Inc. 16-Jun-10 FRED Vote MRV Proposal Proposed by Issuer or Security Holder 1. DIRECTOR Mgmt Withhold Director Michael J. Hayes Withhold Director John R. Eisenman Withhold Director Roger T. Knox Withhold Director Thomas H. Tashjian Withhold Director B. Mary McNabb Withhold Director Bruce A. Efird Withhold Director Michael T. McMillan For 2. Ratify Auditors Mgmt Against Against 3. Adopt ILO Based Code of Conduct Mgmt SH Company Name Meeting Date CUSIP Ticker Apogee Enterprises, Inc. 23-Jun-10 APOG Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Richard V. Reynolds For Director Jerome L. Davis For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Semtech Corporation 24-Jun-10 SMTC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Director Glen M. Antle For Director W. Dean Baker For Director James P. Burra For Director Bruce C. Edwards For Director John L. Piotrowski For Director James T. Lindstrom For Director Mohan R. Maheswaran For Director Rockell N. Hankin For For 2. Ratify Auditors Mgmt Name of Fund: Frontegra IronBridge SMID Fund Period: 7/1/09 - 6/30/10 Name of Fund: Frontegra IronBridge SMID Fund Period: Jul 01, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker American Superconductor Corp. 6-Aug-09 AMSC Vote MRV Proposal Proposed by Issuer or Security Holder Split For 1.Elect Directors Mgmt Split For 1.2.Elect Director Gregory J. Yurek For Mgmt Split For 1.3.Elect Director Vikram S. Budhraja For Mgmt Split For 1.4.Elect Director Peter O. Crisp For Mgmt Split For 1.5.Elect Director Richard Drouin For Mgmt Split For 1.6.Elect Director David R. Oliver, Jr. For Mgmt Split For 1.7.Elect Director John B. Vander Sande Withhold Mgmt For For 2.Elect Director John W. Wood, Jr. For Mgmt Against For 3.Amend Omnibus Stock Plan Mgmt For For 4.Amend Qualified Employee Stock Purchase Plan Mgmt For For 5.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker BMC Software, Inc. 28-Jul-09 BMC Vote MRV Proposal Proposed by Issuer or Security Holder Split For 1.Elect Directors Mgmt Split For 1.1.Elect Director Robert E. Beauchamp For Mgmt Split For 1.2.Elect Director B. Garland Cupp For Mgmt Split For 1.3.Elect Director Jon E. Barfield For Mgmt Split For 1.4.Elect Director Gary L. Bloom Withhold Mgmt Split For 1.5.Elect Director Meldon K. Gafner Withhold Mgmt Split For 1.6.Elect Director P. Thomas Jenkins Withhold Mgmt Split For 1.7.Elect Director Louis J. Lavigne, Jr. For Mgmt Split For 1.8.Elect Director Kathleen A. O'Neil For Mgmt Split For 1.9.Elect Director Tom C. Tinsley Withhold Mgmt For For 2.Ratify Auditors Mgmt For For 3.Amend Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Synaptics Incorporated 20-Oct-09 87157D109 SYNA Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Jeffrey D. Buchanan Mgmt For For 1.2 Elect Director Keith B. Geeslin Mgmt For For 1.3 Elect Director James L. Whims Mgmt For For 2Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Techne Corp. 29-Oct-09 TECH Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Thomas E. Oland Mgmt For For 1.2 Elect Director Roger C. Lucas Mgmt For For 1.3 Elect Director Howard V. O'Connell Mgmt For For 1.4 Elect Director Randolph C Steer Mgmt For For 1.5 Elect Director Robert V. Baumgartner Mgmt For For 1.6 Elect Director Charles A. Dinarello Mgmt For For 1.7 Elect Director Karen A. Holbrook Mgmt For For 1.8 Elect Director John L. Higgins Mgmt For For 2Fix Number of Directors at Eight Mgmt Company Name Meeting Date CUSIP Ticker Avnet, Inc. 5-Nov-09 AVT Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Eleanor Baum Mgmt For For 1.2 Elect Director J. Veronica Biggins Mgmt For For 1.3 Elect Director Lawrence W. Clarkson Mgmt For For 1.4 Elect Director Ehud Houminer Mgmt For For 1.5 Elect Director Frank R. Noonan Mgmt For For 1.6 Elect Director Ray M. Robinson Mgmt For For 1.7 Elect Director William P. Sullivan Mgmt Company Name Meeting Date CUSIP Ticker WMS Industries Inc. 10-Dec-09 WMS Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director Harold H. Bach, Jr. Mgmt For For 1.2 Elect Director Robert J. Bahash Mgmt For For 1.3 Elect Director Brian R. Gamache Mgmt For For 1.4 Elect Director Patricia M. Nazemetz Mgmt For For 1.5 Elect Director Louis J. Nicastro Mgmt For For 1.6 Elect Director Neil D. Nicastro Mgmt For For 1.7 Elect Director Edward W. Rabin, Jr Mgmt For For 1.8 Elect Director Ira S. Sheinfeld Mgmt For For 1.9 Elect Director Bobby L. Siller Mgmt For For 1.10 Elect Director William J. Vareschi, Jr. Mgmt For For 2Amend Omnibus Stock Plan Mgmt For For 3Increase Authorized Common Stock Mgmt For For 4Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Intuit Inc. 15-Dec-09 INTU Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1 Elect Director David H. Batchelder Mgmt For For 1.2 Elect Director Christopher W. Brody Mgmt For For 1.3 Elect Director William V. Campbell Mgmt For For 1.4 Elect Director Scott D. Cook Mgmt For For 1.5 Elect Director Diane B. Greene Mgmt For For 1.6 Elect Director Michael R. Hallman Mgmt For For 1.7 Elect Director Edward A. Kangas Mgmt For For 1.8 Elect Director Suzanne Nora Johnson Mgmt For For 1.9 Elect Director Dennis D. Powell Mgmt For For 1.10 Elect Director Stratton D. Sclavos Mgmt For For 1.11 Elect Director Brad D. Smith Mgmt For For 2Ratify Auditors Mgmt For For 3Amend Omnibus Stock Plan Mgmt For For 4Amend Qualified Employee Stock Purchase Plan Mgmt Company Name Meeting Date CUSIP Ticker UGI Corp. 26-Jan-10 UGI Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director S.D. Ban Mgmt For For Elect Director R.C. Gozon Mgmt For For Elect Director L.R. Greenberg Mgmt For For Elect Director M.O. Schlanger Mgmt For For Elect Director A. Pol Mgmt For For Elect Director E.E. Jones Mgmt For For Elect Director J.L. Walsh Mgmt For For Elect Director R.B. Vincent Mgmt For For Elect Director M.S. Puccio Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker New Jersey Resources Corp. 27-Jan-10 NJR Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Lawrence R. Codey Mgmt For For Elect Director Laurence M. Downes Mgmt For For Elect Director Robert B. Evans Mgmt For For Elect Director Alfred C. Koeppe Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Jacobs Engineering Group Inc. 28-Jan-10 JEC Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Robert C. Davidson, Jr. Mgmt For For Elect Director Edward V. Fritzky Mgmt For For Elect Director Benjamin F. Montoya Mgmt For For Elect Director Peter J. Robertson Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Varian Semiconductor Equipment 28-Jan-10 VSEA Associates, Inc. Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Xun (Eric) Chen Mgmt For For Elect Director Dennis G. Schmal Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Esterline Technologies Corp. 3-Mar-10 ESL Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Paul V. Haack Mgmt For For Elect Director R. Bradley Lawrence Mgmt For For Elect Director Leroy D. Nosbaum Mgmt For For Elect Director Gary E. Pruitt Mgmt For For Elect Director John F. Clearman Mgmt For For Amend Omnibus Stock Plan Mgmt For For Amend Qualified Employee Stock Purchase Plan Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Helmerich & Payne, Inc. 3-Mar-10 HP Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Hans Helmerich Mgmt For For Elect Director Paula Marshall Mgmt For For Elect Director Randy A. Foutch Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Denbury Resources Inc. 9-Mar-10 DNR Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Merger Agreement Mgmt For For Adjourn Meeting Mgmt Company Name Meeting Date CUSIP Ticker Cabot Corp. 11-Mar-10 CBT Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director John S. Clarkeson Mgmt For For Elect Director Roderick C.G. MacLeod Mgmt For For Elect Director Ronaldo H. Schmitz Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker F5 Networks, Inc. 11-Mar-10 FFIV Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Deborah L. Bevier Mgmt For For Elect Director Alan J. Higginson Mgmt For For Elect Director John McAdam Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Waddell & Reed Financial, Inc. 7-Apr-10 WDR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt Withhold Elect Director Henry J. Herrmann Withhold Elect DirectorJames M. Raines Withhold Elect DirectorWilliam L. Rogers For For 2. Ratify Auditors Mgmt For Against 3. Advisory Vote to Ratify Named Executive Officers' Compensation SH Company Name Meeting Date CUSIP Ticker Albemarle Corporation 20-Apr-10 ALB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Elect Director J. Alfred Broaddus, Jr. For Elect Director R. William Ide, III For Elect Director Richard L. Morrill For Elect Director Jim W. Nokes For Elect Director Anne Marie Whittemore For Elect Director Mark C. Rohr For Elect Director John Sherman, Jr. For Elect Director Charles E. Stewart For Elect Director Harriett Tee Taggart For Elect Director Berry W. Perry Against 2. Amend Omnibus Stock Plan Mgmt For 3. Amend Non Employee Director RestrictedStock Plan Mgmt For 4. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Fifth Third Bancorp 20-Apr-10 FITB Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Elect Director Darryl F. Allen For Elect Director Ulysses L. Bridgeman, Jr. For Elect Director Emerson L. Brumback For Elect Director Marsha C. Williams For Elect Director Gary R. Heminger For Elect Director Jewell D. Hoover For Elect Director Kevin T. Kabat For Elect Director Mitchel D. Livingston, PhD For Elect Director Hendrik G. Meijer For Elect Director John J. Schiff, Jr. For Elect Director Dudley S. Taft For Elect Director James P. Hackett For For 2. Adopt Majority Voting for Uncontested Election of Directors Mgmt For For 3. Eliminate Cumulative Voting Mgmt For For 4. Permit Board to Amend Bylaws Without Shareholder Consent Mgmt For For 5. Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 6. Ratify Auditors Mgmt Against Against 7. Require Independent Board Chairman Mgmt Company Name Meeting Date CUSIP Ticker C. R. Bard, Inc. 21-Apr-10 BCR Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Elect Director John C. Kelly For Elect Director Anthony Welters For Elect Director Tony L. White For Elect Director David M. Barrett, Ph.D. For Elect Director Theodore E. Martin For For 2. Amend Omnibus Stock Plan Mgmt For For 3. Ratify Auditors Mgmt For For 4. Prepare Sustainability Report Mgmt Company Name Meeting Date CUSIP Ticker Greenhill & Co., Inc. 21-Apr-10 GHL Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Elect Director Robert F. Greenhill For Elect Director Robert T. Blakely For Elect Director Simon A. Borrows For Elect Director John C. Danforth For Elect Director Steven F. Goldstone For Elect Director Stephen L. Key For Elect Director Scott L. Bok For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Hudson City Bancorp, Inc. 21-Apr-10 HCBK Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Elect Director Joseph G. Sponholz For Elect Director Donald O. Quest PhD For For 2. Approve/Amend Executive Incentive Bonus Plan Mgmt For For 3. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Teledyne Technologies Incorporated 21-Apr-10 TDY Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Elect Director Michael T. Smith For Elect Director Robert Mehrabian For Elect Director Charles Crocker For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Arch Coal, Inc. 22-Apr-10 ACI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Elect Director Brian J. Jennings For Elect Director Steven F. Leer For Elect Director Robert G. Potter For Elect Director Theodore D. Sands For For 2. Ratify Auditors Mgmt For For 3. Amend Omnibus Stock Plan Mgmt For For 4. Amend Executive Incentive Bonus Plan Mgmt Company Name Meeting Date CUSIP Ticker Calgon Carbon Corporation 22-Apr-10 CCC Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Mgmt For Elect Director Robert W. Cruickshank For Elect Director Julie S. Roberts For Elect Director J. Rich Alexander For For 2. Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Snap on Incorporated 22-Apr-10 SNA Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director John F. Fiedler For Elect Director James P. Holden For Elect Director W. Dudley Lehman For Elect DirectorEdward H. Rensi For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Wolverine World Wide, Inc. 22 Apr 10 WWW Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Jeffrey M. Boromisa For Elect Director David T. Kollat For Elect Director David P. Mehney For Elect Director Timothy J. O'Donovan For For 2.Ratify Auditors Mgmt For For 3.Approve Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Alleghany Corporation 23-Apr-10 Y Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Karen Brenner For Elect Director Thomas S. Johnson For Elect Director Phillip M. Martineau For Elect Director James F. Will For For 2.Approve Non Employee Director Omnibus Stock Plan Mgmt For For 3.Approve Executive Incentive Bonus Plan Mgmt For For 4.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker FLIR Systems, Inc. 23-Apr-10 FLIR Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director John D. Carter For Elect Director Michael T. Smith For Elect Director John W. Wood, Jr. For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker GATX Corporation 23-Apr-10 GMT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Anne L. Arvia For Elect Director Richard Fairbanks For Elect Director Deborah M. Fretz For Elect Director Ernst A. Häberli For Elect Director Brian A. Kenney For Elect DirectorMark G. McGrath For Elect Director James B. Ream For Elect Director David S. Sutherland For Elect DirectorCasey J. Sylla For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Cabot Oil & Gas Corporation 27-Apr-10 COG Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director David M. Carmichael For Elect Director Robert L. Keiser For For 2.Ratify Auditors Mgmt For Against 3.Report on Environmental Impacts of Natural Gas Fracturing SH Company Name Meeting Date CUSIP Ticker Digital Realty Trust Inc. 27-Apr-10 DLR Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Richard A. Magnuson For Elect Director Michael F. Foust For Elect Director Laurence A. Chapman For Elect Director Kathleen Earley For Elect Director Ruann F. Ernst, Ph.D. For Elect Director Dennis E. Singleton For Elect Director Robert H. Zerbst Mgmt For For 2.Ratify Auditors Company Name Meeting Date CUSIP Ticker FMC Corporation 27-Apr-10 FMC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Pierre Brondeau For Elect Director Dirk A. Kempthorne For Elect Director Robert C. Pallash For Elect Director William G. Walter For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Harsco Corporation 27-Apr-10 HSC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director G.D.H. Butler For Elect Director K.G. Eddy For Elect Director S.D. Fazzolari For Elect Director S.E. Graham For Elect Director T.D. Growcock For Elect Director H.W. Knueppel For Elect Director D.H. Pierce For Elect Director J.I. Scheiner For Elect Director A.J. Sordoni, III For Elect Director R.C. Wilburn For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker MDU Resources Group, Inc. 27-Apr-10 MDU Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Thomas Everist For Elect Director Karen B. Fagg For Elect Director Terry D. Hildestad For Elect Director A. Bart Holaday For Elect Director Dennis W. Johnson For Elect Director Thomas C. Knudson For Elect Director Richard H. Lewis For Elect Director Patricia L. Moss For Elect Director Harry J. Pearce For Elect Director John K. Wilson For 2.Reduce Supermajority Vote Requirement Relating to Business Combinations Mgmt For 3.Reduce Supermajority Vote Requirement Mgmt For 4.Eliminate Provision Stating Directors May Only Be Removed for Cause Mgmt For 5.Ratify Auditors Mgmt For Against 6.Report on Coal Combustion Waste Hazard and Risk Mitigation Efforts SH Company Name Meeting Date CUSIP Ticker PerkinElmer, Inc. 27-Apr-10 PKI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Robert F. Friel For Elect Director Nicholas A. Lopardo For Elect Director Alexis P. Michas Against Elect Director James C. Mullen For Elect Director Vicki L. Sato Against Elect Director Gabriel Schmergel Against Elect Director Kenton J. Sicchitano For Elect Director Patrick J. Sullivan Against Elect Director G. Robert Tod For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Strayer Education, Inc. 27-Apr-10 STRA Vote MRV Proposal Proposed by Issuer or Security Holder 1.DIRECTOR Mgmt For Elect Director Robert S. Silberman For Elect Director Charlotte F. Beason, M.D. For Elect Director William E. Brock For Elect Director David A. Coulter For Elect Director Robert R. Grusky For Elect Director Robert L. Johnson For Elect Director Todd A. Milano For Elect Director G. Thomas Waite, III For Elect Director J. David Wargo For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker The Lubrizol Corporation 27-Apr-10 LZ Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Gordon D. Harnett For Elect Director James L. Hambrick For Elect Director Edward P. Campbell For For 2.Ratify Auditors Mgmt For For 3.Approve Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Valmont Industries, Inc. 27-Apr-10 VMI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Stephen R. Lewis, Jr., PhD For Elect Director Kaj den Daas For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker VF Corporation 27-Apr-10 VFC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Richard T. Carucci For Elect Director Juliana L. Chugg For Elect Director George Fellows For Elect Director Clarence Otis, Jr. For For 2.Amend Omnibus Stock Plan Mgmt For For 3.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker AMETEK, Inc. 28-Apr-10 AME Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Charles D. Klein For Elect Director Steven W. Kohlhagen For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Energen Corporation 28-Apr-10 29265N108 EGN Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Stephen D. Ban For Elect Director Julian W. Banton For Elect Director T. Michael Goodrich For For 2.Amend Non Employee Director Omnibus Stock Plan Mgmt For For 3.Amend Executive Incentive Bonus Plan Mgmt For For 4.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker W.W. Grainger, Inc. 28-Apr-10 GWW Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Brian P. Anderson For Elect Director Wilbur H. Gantz For Elect Director V. Ann Hailey For Elect Director William K. Hall For Elect Director Stuart L. Levenick For Elect Director John W. McCarter, Jr. For Elect Director Neil S. Novich For Elect Director Michael J. Roberts For Elect Director Gary L. Rogers For Elect Director James T. Ryan For Elect Director E. Scott Santi For Elect Director James D. Slavik For For 2.Ratify Auditors Mgmt For 3.Approve Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Alexander & Baldwin, Inc. 29-Apr-10 ALEX Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director W. Blake Baird For Elect Director Michael J. Chun For Elect Director W. Allen Doane For Elect Director Walter A. Dods, Jr. For Elect Director Charles G. King For Elect Director Stanley M. Kuriyama For Elect Director Constance H. Lau For Elect Director Douglas M. Pasquale For Elect Director Maryanna G. Shaw For Elect Director Jeffrey N. Watanabe For For 2.Ratify Auditors Mgmt For For 3.Amend Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Cepheid 29-Apr-10 15670R107 CPHD Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Thomas L. Gutshall For Elect Director Cristina H. Kepner For Elect Director David H. Persing For For 2.Amend Omnibus Stock Plan Mgmt For For 3.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Cullen/Frost Bankers, Inc. 29-Apr-10 CFR Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Crawford H. Edwards For Elect Director Ruben M. Escobedo For Elect Director Patrick B. Frost For Elect Director David J. Haemisegger For Elect Director Richard W. Evans, Jr. For Elect Director Karen E. Jennings For Elect Director Richard M. Kleberg, III For Elect Director Horace Wilkins Jr. For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Methanex Corp. 29 Apr 10 59151K108 MX Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Bruce Aitken as Director For Elect Howard Balloch as Director For Elect Pierre Choquette as Director For Elect Phillip Cook as Director For Elect Thomas Hamilton as Director For Elect Robert Kostelnik as Director For Elect Douglas Mahaffy as Director For Elect A. Terence Poole as Director For Elect John Reid as Director For Elect Janice Rennie as Director For Elect Monica Sloan as Director For For 2.Approve KPMG LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For 3.Amend Stock Option Plan Mgmt For Against 4.Advisory Vote to Ratify Named Executive Officers' Compensation SH Company Name Meeting Date CUSIP Ticker Tellabs, Inc. 29-Apr-10 TLAB Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Michael J. Birck For Elect Director Linda Wells Kahangi For Elect Director Robert W. Pullen For Elect Director Vincent H. Tobkin For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Owens & Minor Inc. 30-Apr-10 OMI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director A. Marshall Acuff, Jr. For Elect Director J. Alfred Broaddus, Jr. For Elect Director John T. Crotty For Elect Director Richard E. Fogg For Elect Director G. Gilmer Minor, III For Elect Director Eddie N. Moore, Jr. For Elect Director Peter S. Redding For Elect Director James E. Rogers For Elect Director Robert C. Sledd For Elect Director Craig R. Smith For Elect Director James E. Ukrop For Elect Director Anne Marie Whittemore For For 2.Amend Omnibus Stock Plan Mgmt For For 3.Amend Omnibus Stock Plan Mgmt For For 4.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Itron, Inc. 4-May-10 ITRI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Thomas S. Glanville For Elect Director Sharon L. Nelson For Elect Director Malcolm Unsworth For 2.Approve Omnibus Stock Plan Mgmt For 3.Approve Executive Incentive Bonus Plan Mgmt For 4.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker O'Reilly Automotive, Inc. 4-May-10 ORLY Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Lawrence P. O'Reilly For Elect Director Rosalie O'Reilly Wooten For Elect Director Thomas T. Hendrickson For For 2.Ratify Auditors Mgmt Against For 3.Other Business Mgmt Company Name Meeting Date CUSIP Ticker Altera Corporation 6-May-10 ALTR Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director John P. Daane For Elect Director Robert J. Finocchio, Jr. For Elect Director Kevin McGarity For Elect Director T. Michael Nevens For Elect Director Krish A. Prabhu For Elect Director John Shoemaker For Elect Director Susan Wang For 2.Amend Omnibus Stock Plan Mgmt For 3.Amend Omnibus Stock Plan Mgmt For 4.Amend Qualified Employee Stock Purchase Plan Mgmt For 5.Ratify Auditors Mgmt For Against 6.Reduce Supermajority Vote Requirement Mgmt Company Name Meeting Date CUSIP Ticker Louisiana Pacific Corporation 6-May-10 LPX Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Lizanne C. Gottung For Elect Director Dustan E. McCoy For Elect Director Colin D. Watson For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker People's United Financial, Inc. 6-May-10 PBCT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director John K. Dwight For Elect Director Janet M. Hansen For Elect Director Mark W. Richards For For 2.Ratify Auditors Mgmt For None 3.Require a Majority Vote for the Election of Directors SH Company Name Meeting Date CUSIP Ticker RLI Corp. 6-May-10 RLI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Kaj Ahlmann For Elect Director Barbara R. Allen For Elect Director Charles M. Linke For Elect Director F. Lynn McPheeters For Elect Director Jonathan E. Michael For Elect Director Robert O. Viets For 2.Approve Omnibus Stock Plan Mgmt For For 3.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Watson Pharmaceuticals, Inc. 7-May-10 WPI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Paul M. Bisaro For Elect Director Christopher W. Bodine For Elect Director Michel J. Feldman Withhold Elect Director Fred G. Weiss For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Markel Corporation 10-May-10 MKL Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director J. Alfred Broaddus, Jr. For Elect Director Douglas C. Eby For Elect Director Stewart M. Kasen For Elect Director Alan I. Kirshner For Elect Director Lemuel E. Lewis For Elect Director Darrell D. Martin For Elect Director Anthony F. Markel For Elect Director Steven A. Markel For Elect Director Jay M. Weinberg For Elect Director Debora J. Wilson For For 2.Ratify Auditors Mgmt For For 3.Amend Executive Incentive Bonus Plan Mgmt Company Name Meeting Date CUSIP Ticker The St. Joe Company 11-May-10 JOE Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Michael L. Ainslie Mgmt For Elect Director Hugh M. Durden Mgmt For Elect Director Thomas A. Fanning Mgmt For Elect Director Wm. Britton Greene Mgmt For Elect Director Delores M. Kesler Mgmt For Elect Director John S. Lord Mgmt For Elect Director Walter L. Revell Mgmt For Establish Range For Board Size Mgmt For For 2.Approve Qualified Employee Stock Purchase Plan Mgmt For For 3.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Alexion Pharmaceuticals, Inc. 12-May-10 ALXN Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Leonard Bell For Elect Director Max Link For Elect Director William R. Keller For Elect Director Joseph A. Madri For Elect Director Larry L. Mathis For Elect Director R. Douglas Norby For Elect Director Alvin S. Parven For Elect Director Andreas Rummelt For For 2.Amend Omnibus Stock Plan Mgmt For For 3.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker American Financial Group, Inc. 12-May-10 AFG Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Carl H. Lindner For Elect Director Carl H. Lindner III For Elect Director S. Craig Lindner For Elect Director Kenneth C. Ambrecht For Elect Director Theodore H. Emmerich For Elect Director James E. Evans For Elect Director Terry S. Jacobs For Elect Director Gregory G. Joseph For Elect Director William W. Verity For Elect Director John I. Von Lehman For For 2.Ratify Auditors Against For 3.Amend Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Genworth Financial, Inc. 12-May-10 37247D106 GNW Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Steven W. Alesio For Elect Director Michael D. Fraizer For Elect Director Nancy J. Karch For Elect Director J. Robert "Bob" Kerrey For Elect Director Risa J. Lavizzo Mourey For Elect Director Christine B. Mead For Elect Director Thomas E. Moloney For Elect Director James A. Parke For Elect Director James S. Riepe For For 2.Amend Omnibus Stock Plan Mgmt For For 3.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Illumina, Inc. 12-May-10 ILMN Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Paul C. Grint, M.D. For Elect Director David R. Walt, Ph.D. For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Knight Capital Group, Inc. 12-May-10 NITE Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director William L. Bolster For Elect Director Gary R. Griffith For Elect Director Thomas M. Joyce For Elect Director James W. Lewis For Elect Director Thomas C. Lockburner For Elect Director James T. Milde For Elect Director Christopher C. Quick For Elect Director Laurie M. Shahon Against 2.Approve Omnibus Stock Plan Mgmt For 3.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Tupperware Brands Corporation 12-May-10 TUP Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Rita Bornstein, Ph.D. For Elect Director Kriss Cloninger, III For Elect Director E.V. Goings For Elect Director Joe R. Lee For Elect Director Bob Marbut For Elect Director Antonio Monteiro de Castro For Elect Director David R. Parker For Elect Director Joyce M. Roche For Elect Director J. Patrick Spainhour For Elect Director M. Anne Szostak For 2.Ratify Auditors Mgmt For For 3.Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 4.Approve Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Corporate Office Properties Trust 13-May-10 22002T108 OFC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Jay H. Shidler For Elect Director Clay W. Hamlin, III For Elect Director Thomas F. Brady For Elect Director Robert L. Denton For Elect Director Douglas M. Firstenberg For Elect Director Randall M. Griffin For Elect Director David M. Jacobstein For Elect Director Steven D. Kesler For Elect Director Kenneth S. Sweet, Jr. For Elect Director Richard Szafranski For Elect Director Kenneth D. Wethe For For 2.Amend Omnibus Stock Plan Mgmt For For 3.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Sybase, Inc. 13-May-10 SY Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director John S. Chen For Elect Director Richard C. Alberding For Elect Director Cecilia Claudio For Elect Director Robert P. Wayman For Elect Director L. William Krause For Elect Director Alan B. Salisbury For Elect Director Jack E. Sum For Elect Director Michael A. Daniels For For 2.Ratify Auditors Mgmt For For 3.Amend Executive Incentive Bonus Plan Mgmt Company Name Meeting Date CUSIP Ticker Cypress Semiconductor Corporation 14-May-10 CY Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director T.J. Rodgers For Elect Director W. Steve Albrecht For Elect Director Eric A. Benhamou For Elect Director James R. Long For Elect Director J. Daniel Mccranie For Elect Director Evert Van De Ven For Elect Director Lloyd Carney For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Tekelec 14-May-10 TKLC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Hubert de Pesquidoux For Elect Director Mark A. Floyd For Elect Director David R. Laube For Elect Director Carol G. Mills For Elect Director Franco Plastina For Elect Director Krish A. Prabhu For Elect Director Michael P. Ressner For Elect Director Ronald W. Buckly For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Questar Corporation 18-May-10 STR Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt Withhold Elect Director Teresa Beck For Elect Director R.d. Cash Withhold Elect Director James A. Harmon Withhold Elect Director Robert E. McKee Withhold Elect Director Gary G. Michael For Elect Director Charles B. Stanley For For 2.Ratify Auditors Mgmt For For 3.Adopt Majority Voting for Uncontested Election of Directors Mgmt For For 4.Amend Omnibus Stock Plan Mgmt For For 5.Amend Executive Incentive Bonus Plan Mgmt For Against 6.Advisory Vote to Ratify Named Executive Officers' Compensation SH Company Name Meeting Date CUSIP Ticker Akamai Technologies, Inc. 19-May-10 00971T101 AKAM Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Naomi O. Seligman For Elect Director Paul Sagan For Elect Director F. Thomson Leighton For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Corn Products International, Inc. 19-May-10 CPO Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Karen L. Hendricks For Elect Director Barbara A. Klein For Elect Director Dwayne A. Wilson For Elect Director Ilene S. Gordon For For 2.Declassify the Board of Directors For For 3.Amend Omnibus Stock Plan Mgmt For For 4.Amend Executive Incentive Bonus Plan Mgmt For For 5.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker ITC Holdings Corp. 19-May-10 ITC Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Edward G. Jepsen For Elect Director William J. Museler For Elect Director Hazel R. O'Leary For Elect Director Gordon Bennett Stewart, III For Elect Director Lee C. Stewart For Elect Director Joseph L. Welch For Elect Director Richard D. McLellan For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Minerals Technologies, Inc. 19-May-10 MTX Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director William C. Stivers For Elect Director Joseph C. Muscari For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Reliance Steel & Aluminum Co. 19-May-10 RS Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Andrew G. Sharkey, III For Elect Director Mark V. Kaminski For Elect Director Gregg J. Mollins For Elect Director David H. Hannah For Against 2.Declassify the Board of Directors SH For For 3.Ratify Auditors Mgmt Against For 4.Other Business Mgmt Company Name Meeting Date CUSIP Ticker Trimble Navigation Limited 19-May-10 TRMB Vote MRV Proposal Proposed by Issuer or Security Holder 1.DIRECTOR Mgmt For Elect Director Nickolas W. Vande Steeg For Elect Director William Hart For Elect Director Merit E. Janow For Elect Director Ulf J. Johansson For Elect Director Bradford W. Parkinson For Elect Director Mark S. Peek For Elect Director John B. Goodrich For For 2.Ratify Auditors Mgmt Against For 3.Other Business Mgmt Company Name Meeting Date CUSIP Ticker Universal Health Services, Inc. 19-May-10 UHS Vote MRV Proposal Proposed by Issuer or Security Holder Withhold 1.Elect Director Robert H. Hotz Mgmt Against 2.Approve Restricted Stock Plan Mgmt For 3.Approve Executive Incentive Bonus Plan Mgmt Company Name Meeting Date CUSIP Ticker Whitney Holding Corporation 19-May-10 19-May-10 Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Hardy B. Fowler For Elect Director Eric J. Nickelsen For Elect Director Kathryn M. Sullivan For For 2.Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For 3.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker GrafTech International Ltd. 20-May-10 GTI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Randy W. Carson For Elect Director Mary B. Cranston For Elect Director Harold E. Layman For Elect Director Craig S. Shular For Elect Director Michael C. Nahl For Elect Director Steven R. Shawley For Elect Director Ferrell P. McClean For For 2.Ratify Auditors Mgmt For For 3.Amend Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Hasbro, Inc. 20-May-10 HAS Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Basil L. Anderson For Elect Director Alan R. Batkin For Elect Director Frank J. Biondi, Jr. For Elect Director Kenneth A. Bronfin For Elect Director Alfred J. Verrecchia For Elect Director Michael W.o. Garrett For Elect Director Brian Goldner For Elect Director Jack M. Greenberg For Elect Director Alan G. Hassenfeld For Elect Director Tracy A. Leinbach For Elect Director Edward M. Philip For Elect Director John M. Connors, Jr. For For 2.Amend Omnibus Stock Plan Mgmt For For 3.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker KeyCorp 20-May-10 KEY Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Joseph A. Carrabba For Elect Director William G. Bares For Elect Director Carol A. Cartwright For Elect Director Alexander M. Cutler For Elect Director Elizabeth R. Gile For Elect Director Ruth Ann M. Gillis For Elect Director Kristen L. Manos For Elect Director Eduardo R. Menascé For Elect Director Henry L. Meyer III For Elect Director Edward W. Stack For Elect Director Thomas C. Stevens For For 2.Approve Omnibus Stock Plan Mgmt For For 3.Amend Voting Rights of Series B Preferred Stock Mgmt For For 4.Ratify Auditors Mgmt Against For 5.Advisory Vote to Ratify Named Executive Officer's Compensation Mgmt Company Name Meeting Date CUSIP Ticker Luminex Corporation 20-May-10 55027E102 LMNX Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt Withhold Elect Director Thomas W. Erickson For Elect Director Gerard Vaillant For Elect Director Robert J. Cresci For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Netflix, Inc. 20-May-10 64110L106 NFLX Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Timothy M. Haley For Elect Director Gregory S. Stanger For For 2.Ratify Auditors For For 3.Amend Qualified Employee Stock Purchase Plan Mgmt Company Name Meeting Date CUSIP Ticker Pride International, Inc. 20-May-10 74153Q102 PDE Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director David A. B. Brown For Elect Director Kenneth M. Burke For Elect Director Louis A. Raspino For Elect Director David A. Hager For Elect Director Francis S. Kalman For Elect Director Ralph D. McBride For Elect Director Robert G. Phillips For Elect Director Archie W. Dunham For For 2.Amend Qualified Employee Stock Purchase Plan Mgmt For For 3.Amend Omnibus Stock Plan Mgmt For For 4.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Quanta Services, Inc. 20 May 10 74762E102 PWR Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director James R. Ball For Elect Director John R. Colson For Elect Director Pat Wood, III For Elect Director Ralph R. DiSibio For Elect Director Bernard Fried For Elect Director Louis C. Golm For Elect Director Worthing F. Jackman For Elect Director Bruce Ranck For Elect Director John R. Wilson For Elect Director J. Michal Conaway For For 2.Ratify Auditors Mgmt Against For 3.Require a Majority Vote for the Election of Directors SH Company Name Meeting Date CUSIP Ticker Rayonier Inc. 20-May-10 RYN Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director C. David Brown, II For Elect Director John E. Bush For Elect Director Paul G. Kirk, Jr. For Elect Director Lee M. Thomas For For 2.Increase Authorized Common Stock Mgmt For For 3.Amend Omnibus Stock Plan Mgmt For For 4.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker NetLogic Microsystems, Inc. 21-May-10 64118B100 NETL Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Alan Krock For Elect Director Leonard Perham For For 2.Amend Omnibus Stock Plan Mgmt For For 3.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Amphenol Corporation 26-May-10 APH Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Stanley L. Clark For Elect Director Andrew E. Lietz For Elect Director Martin H. Loeffler For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Citrix Systems, Inc. 26-May-10 CTXS Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Mark B. Templeton For Elect Director Stephen M. Dow For Elect Director Godfrey R. Sullivan For For 2.Amend Omnibus Stock Plan Mgmt For For 3.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Onyx Pharmaceuticals, Inc. 26-May-10 ONXX Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Thomas G. Wiggans For Elect Director Corinne H. Nevinny For For 2.Amend Omnibus Stock Plan Mgmt For For 3.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Big Lots, Inc. 27-May-10 BIG Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Jeffrey P. Berger For Elect Director Steven S. Fishman For Elect Director Peter J. Hayes For Elect Director Dennis B. Tishkoff For Elect Director Brenda J. Lauderback For Elect Director Philip E. Mallott For Elect Director Russell Solt For Elect Director James R. Tener For Elect Director David T. Kollat For For 2.Amend Omnibus Stock Plan Mgmt For For 3.Amend Executive Incentive Bonus Plan Mgmt For For 4.Adopt Majority Voting for Uncontested Election of Directors Mgmt Against For 5.Require Advance Notice for Shareholder Director Nominations Mgmt For For 6.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Mid America Apartment Communities, Inc. 27-May-10 59522J103 MAA Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director H. Eric Bolton, Jr. For Elect Director Alan B. Graf, Jr. For Elect Director John S. Grinalds For Elect Director Simon R.C. Wadsworth For Elect Director W. Reid Sanders For Elect Director William B. Sansom For Elect Director Philip W. Norwood For Elect Director Ralph Horn For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker URS Corporation 27-May-10 URS Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Armen Der Marderosian For Elect Director William D. Walsh For Elect Director William H. Frist For Elect Director Lydia H. Kennard For Elect Director Martin M. Koffel For Elect Director Joseph W. Ralston For Elect Director John D. Roach For Elect Director Douglas W. Stotlar For Elect Director William P. Sullivan For Elect Director Mickey P. Foret For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Cerner Corporation 28-May-10 CERN Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Linda M. Dillman For Elect Director Gerald E Bisbee Jr. For Ratify Auditors For For 2.Amend Executive Incentive Bonus Plan Mgmt Company Name Meeting Date CUSIP Ticker Zions Bancorporation 28-May-10 ZION Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Roger B. Porter For Elect Director L.E. Simmons For Elect Director Steven C. Wheelwright For For 2.Increase Authorized Preferred Stock Mgmt For For 3.Ratify Auditors For For 4.Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For Against 5.Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity SH For Against 6.Require Independent Board Chairman SH For Against 7.Advisory Vote to Ratify Named Executive Officers' Compensation SH Company Name Meeting Date CUSIP Ticker Isis Pharmaceuticals, Inc. 2-Jun-10 ISIS Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director John C. Reed For Elect Director Joseph Klein, III For Elect Director Stanley T. Crooke For For 2.Amend Non Employee Director Stock Option Plan Mgmt For For 3.Amend Stock Option Plan Mgmt For For 4.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker priceline.com Incorporated 2-Jun-10 PCLN Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Craig W. Rydin For Elect Director Ralph M. Bahna For Elect Director Howard W. Barker, Jr. For Elect Director Jan L. Docter For Elect Director Jeffrey E. Epstein For Elect Director James M. Guyette For Elect Director Nancy B. Peretsman For Elect Director Jeffery H. Boyd For For 2.Ratify Auditors Mgmt For For 3.Amend Articles/Bylaws/CharterCall Special Meetings Mgmt Company Name Meeting Date CUSIP Ticker Roper Industries, Inc. 2-Jun-10 ROP Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director David W. Devonshire For Elect Director John F. Fort, III For Elect Director Brian D. Jellison For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Flowers Foods, Inc. 4-Jun-10 FLO Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director David V. Singer Withhold Elect Director Franklin L. Burke Withhold Elect Director George E. Deese Withhold Elect Director Manuel A. Fernandez Withhold Elect Director Melvin T. Stith For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker The Buckle, Inc. 4-Jun-10 BKE Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Michael E. Huss For Elect Director Dennis H. Nelson For Elect Director Karen B. Rhoads For Elect Director James E. Shada For Elect Director Robert E. Campbell For Elect Director Bill L. Fairfield For Elect Director Bruce L. Hoberman For Elect Director John P. (Jack) Peetz, III For Elect Director Daniel J. Hirschfeld For 2.Ratify Auditors For For 3.Approve Executive Incentive Bonus Plan Mgmt For For 4.Amend Restricted Stock Plan Mgmt For For 5.Amend Restricted Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Informatica Corporation 15-Jun-10 45666Q102 INFA Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Charles J. Robel For Elect Director Gerald Held For Elect Director Mark Garrett For For 2.Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker McAfee, Inc. 17-Jun-10 MFE Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Mgmt For Elect Director Robert W. Pangia For Elect DirectorDenis J. O'Leary For Elect Director Thomas E. Darcy For For 2.Approve Omnibus Stock Plan For For 3.Approve Non Employee Director Omnibus Stock Plan Mgmt For For 4.Ratify Auditors Mgmt Name of Fund: Frontegra IronBridge Global Focus Fund Period: 7/1/09 - 6/30/10 Name of Fund: Frontegra IronBridge Global Focus Fund Period: Oct 01, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker BHP Billiton plc 29-Oct-09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Accept Financial Statements and Statutory Reports Mgmt For For 2.Re-elect Carlos Cordeiro as Director Mgmt For For 3.Re-elect David Crawford as Director Mgmt For For 4.Re-elect Gail de Planque as Director Mgmt For For 5.Re-elect Marius Kloppers as Director Mgmt For For 6.Re-elect Don Argus as Director Mgmt For For 7.Elect Wayne Murdy as Director Mgmt For For 8.Reappoint KPMG Audit plc as Auditors and Authorise the Board to Determine Their Remuneration Mgmt For For 9.Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 277,983,328 Mgmt For For 10.Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 55,778,030 Mgmt For For 11.Authorise 223,112,120 Ordinary Shares for Market Purchase Mgmt For For 12i.Approve Cancellation of Shares in BHP Billiton plc held by BHP Billiton Ltd on 30 April 2010 Mgmt For For 12ii.Approve Cancellation of Shares in BHP Billiton plc held by BHP Billiton Ltd on 17 June 2010 Mgmt For For 12iii.Approve Cancellation of Shares in BHP Billiton plc held by BHP Billiton Ltd on 15 September 2010 Mgmt For For 12iv.Approve Cancellation of Shares in BHP Billiton plc held by BHP Billiton Ltd on 11 November 2010 Mgmt For For 13.Approve Remuneration Report Mgmt For For 14.Approve the Grant of Deferred Shares and Options under the BHP Billiton Ltd Group Incentive Scheme and the Grant of Performance Shares under the BHP Billiton Ltd Long Term Incentive Plan to Marius Kloppers Mgmt Company Name Meeting Date CUSIP Ticker HANG LUNG PROPERTIES LTD 20-Oct-09 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Accept Financial Statements and Statutory Reports Mgmt For For 2.Approve Final Dividend Mgmt For For 3a.Reelect Ronald Joseph Arculli as Director Mgmt Against For 3b.Reelect Laura Lok Yee Chen as Director Mgmt For For 3c.Reelect Pak Wai Liu as Director Mgmt For For 3d.Authorize Board to Fix the Remuneration of Directors Mgmt For For 4.Reappoint KPMG as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For 5.Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt Against For 6.Approve Issuance of Equity or Equity-Linked Securities without Preemptive Rights Mgmt Against For 7.Authorize Reissuance of Repurchased Shares Mgmt Company Name Meeting Date CUSIP Ticker Oracle Corp. 7-Oct-09 68389X105 ORCL Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Elect Directors Mgmt For For 1.1.Elect Director Jeffrey S. Berg Withhold Mgmt For For 1.2.Elect Director H. Raymond Bingham For Mgmt For For 1.3.Elect Director Michael J. Boskin For Mgmt For For 1.4.Elect Director Safra A. Catz For Mgmt For For 1.5.Elect Director Bruce R. Chizen For Mgmt For For 1.6.Elect Director George H. Conrades For Mgmt For For 1.7.Elect Director Lawrence J. Ellison For Mgmt For For 1.8.Elect Director Hector Garcia-Molina Withhold Mgmt For For 1.9.Elect Director Jeffrey O. Henley For Mgmt For For 1.10Elect Director Donald L. Lucas For Mgmt For For 1.11.Elect Director Charles E. Phillips, Jr. For Mgmt For For 1.12.Elect Director Naomi O. Seligman Withhold Mgmt For For 2.Approve Executive Incentive Bonus Plan Mgmt For For 3.Ratify Auditors Mgmt For Against 4.Amend Articles/Bylaws/Charter Call Special Meetings ShrHoldr For Against 5.Advisory Vote to Ratify Named Executive Officers' Compensation ShrHoldr For Against 6.Stock Retention/Holding Period ShrHoldr Company Name Meeting Date CUSIP Ticker Mitsui Sumitomo Insurance Group Holdings Inc 22-Dec-09 B2Q4CS1 Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Approve Share Exchange Agreement with Aioi Insurance Co. and Nissay Dowa General Insurance Co. Mgmt For For 2.Amend Articles To Change Company Name Mgmt For For 3.Elect Directors Mgmt For For 4.1.Appoint Statutory Auditor Mgmt For For 4.2.Appoint Statutory Auditor Mgmt For For 4.3.Appoint Statutory Auditor Mgmt Company Name Meeting Date CUSIP Ticker Westpac Banking Corporation 16-Dec-09 WBC Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.Receive the Financial Statements and Statutory Reports for the Financial Year Ended Sept. 30, 2009 Mgmt For For 2.Approve the Remuneration Report for the Financial Year Ended Sept. 30, 2009 Mgmt For For 3a.Elect Edward (Ted) Alfred Evans as a Director Mgmt For For 3b.Elect Gordon McKellar Cairns as a Director Mgmt For For 3c.Elect Peter David Wilson as a Director Mgmt For For 4.Approve the Grant of Shares and Performance Share Rights and/or Performance Options to Gail Patricia Kelly, Managing Director and CEO, Under the Company's CEO Restricted Share Plan and CEO Performance Plan Mgmt Company Name Meeting Date CUSIP Ticker Walgreen Co. 13-Jan-10 WAG Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Steven A. Davis Mgmt For For Elect Director William C. Foote Mgmt For For Elect Director Mark P. Frissora Mgmt For For Elect Director Alan G. McNally Mgmt For For Elect Director Nancy M. Schlichting Mgmt For For Elect Director David Y. Schwartz Mgmt For For Elect Director Alejandro Silva Mgmt For For Elect Director James A. Skinner Mgmt For For Elect Director Gregory D. Wasson Mgmt For For Ratify Auditors Mgmt For For Amend Stock Option Plan Mgmt For Against Reduce Supermajority Vote Requirement SH For Against Performance‑Based Equity Awards SH Against Against Report on Charitable Contributions SH Company Name Meeting Date CUSIP Ticker Berkshire Hathaway Inc 20-Jan-10 BRKA Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Stock Split Mgmt For For Approve Split of Class B Stock Without Splitting Class A Stock Mgmt For For Adjust Par Value of Common Stock Mgmt For For Increase Authorized Common Stock Mgmt For For Remove Requirement of Issuing Physical Stock Certificates for Class B Stock Upon Conversion of Class A Stock Mgmt Company Name Meeting Date CUSIP Ticker Monsanto Co. 26-Jan-10 61166W101 MON Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Frank V. AtLee III Mgmt For For Elect Director David L. Chicoine Mgmt For For Elect Director Arthur H. Harper Mgmt For For Elect Director Gwendolyn S. King Mgmt For For Ratify Auditors Mgmt For For Amend Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker Costco Wholesale Corporation 28-Jan-10 22160K105 COST Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director B.S. Carson, Sr., M.D. Mgmt For For Elect Director William H. Gates Mgmt For For Elect Director Hamilton E. James Mgmt For For Elect Director Jill S. Ruckelshaus Mgmt For For Amend Omnibus Stock Plan Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Becton, Dickinson and Company 2-Feb-10 BDX Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Henry P. Becton, Jr. Mgmt For For Elect Director Edward F. Degraan Mgmt For For Elect Director Claire M. Fraser‑liggett Mgmt For For Elect Director Edward J. Ludwig Mgmt For For Elect Director Adel A.F. Mahmoud Mgmt For For Elect Director James F. Orr Mgmt For For Elect Director Willard J. Overlock, Jr. Mgmt For For Elect Director Bertram L. Scott Mgmt For For Ratify Auditors Mgmt For For Company‑Specific‑‑Approval Of A By‑law Amendment Regarding Special Shareholdermeetings Mgmt For For Amend Omnibus Stock Plan Mgmt For For Approve Executive Incentive Bonus Plan Mgmt For Against Require a Majority Vote for the Election of Directors SH For Against Provide for Cumulative Voting SH Company Name Meeting Date CUSIP Ticker The Toronto-Dominion Bank 25-Mar-10 TD Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect William E. Bennett as Director Mgmt For For Elect Hugh J. Bolton as Director Mgmt For For Elect John L. Bragg as Director Mgmt For For Elect W. Edmund Clark as Director Mgmt For For Elect Wendy K. Dobson as Director Mgmt For For Elect Henry H. Ketcham as Director Mgmt For For Elect Pierre H. Lessard as Director Mgmt For For Elect Brian M. Levitt as Director Mgmt For For Elect Harold H. MacKay as Director Mgmt For For Elect Irene R. Miller as Director Mgmt For For Elect Nadir H. Mohamed as Director Mgmt For For Elect Wilbur J. Prezzano as Director Mgmt For For Elect Helen K. Sinclair as Director Mgmt For For Elect Carole S. Taylor as Director Mgmt For For Elect John M. Thompson as Director Mgmt For For Ratify Ernst & Young LLP as Auditors Mgmt For For Advisory Vote on Executive Compensation Approach Mgmt Against Against Submit to Shareholder Vote More Nominees Than There are Vacancies on the Board of Directors SH Against Against Disclose Equity Ratio Between Total Compensation of CEO, the Five NEOs and Total Average Compensation of Employees SH Company Name Meeting Date CUSIP Ticker Canon Inc. 30-Mar-10 J05124144 Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Allocation of Income, With a Final Dividend of JPY 55 Mgmt For For Elect Director Mgmt For For Elect Director Mgmt For For Elect Director Mgmt For For Elect Director Mgmt For For Elect Director Mgmt For For Elect Director Mgmt For For Elect Director Mgmt For For Elect Director Mgmt For For Elect Director Mgmt For For Elect Director Mgmt For For Elect Director Mgmt For For Elect Director Mgmt For For Elect Director Mgmt For For Elect Director Mgmt For For Elect Director Mgmt For For Elect Director Mgmt For For Elect Director Mgmt For For Appoint Statutory Auditor Mgmt Against For Appoint Statutory Auditor Mgmt Against For Appoint Statutory Auditor Mgmt For For Approve Retirement Bonus Payment for Directors Mgmt Against For Approve Retirement Bonuses and Special Payments in Connection with Abolition of Retirement Bonus System for Statutory Auditors Mgmt For For Approve Payment of Annual Bonuses to Directors Mgmt For For Approve Stock Option Plan Mgmt Company Name Meeting Date CUSIP Ticker Lonza Group Ltd. 31-Mar-10 H50524133 N/A Vote MRV Proposal Proposed by Issuer or Security Holder For For Accept Consolidated Financial Statements and Statutory Reports Mgmt For For Accept Financial Statements and Statutory Reports Mgmt For For Approve Remuneration Report Mgmt For For Approve Allocation of Income and Dividends of CHF 1.75 per Share Mgmt For For Approve Discharge of Board and Senior Management Mgmt For For Amend Articles Re: Share Certificates due to New Swiss Federal Acton Intermediated Securities, Group Auditors, Contributions in Kind Mgmt For For Reelect Julia Higgins as Director Mgmt For For Reelect Patrick Aebischer as Director Mgmt For For Reelect Gerhard Mayr as Director Mgmt For For Reelect Rolf Soiron as Director Mgmt For For Reelect Richard Sykes as Director Mgmt For For Reelect Peter Wilden as Director Mgmt For For Ratify KPMG AG as Auditors Mgmt Company Name Meeting Date CUSIP Ticker Sampo Oyj(Formerly Leonia 04/31/2010 X75653109 N/A Insurance Co) Vote MRV Proposal Proposed by Issuer or Security Holder For For Designate Inspector or Shareholder Representative(s) of Minutes of Meeting Mgmt For For Acknowledge Proper Convening of Meeting Mgmt For For Prepare and Approve List of Shareholders Mgmt For For Accept Financial Statements and Statutory Reports Mgmt For For Approve Allocation of Income and Dividends of EUR 1.00 Per Share Mgmt For For Approve Discharge of Board and President Mgmt For For Approve Remuneration of Directors in the Amount of EUR 160,000 for Chairman, EUR 100,000 for Vice Chairman, and EUR 80,000 for Other Directors Mgmt For For Fix Number of Directors at Eight Mgmt For For Reelect Tom Berglund, Anne Brunila, Eira Palin‑Lehtinen, Jukka Pekkarinen, Christoffer Taxell, Veli‑Matti Mattila, Matti Vuoria, and Bjorn Wahlroos (Chair) as Directors Mgmt For For Approve Remuneration of Auditors Mgmt For For Ratify Ernst & Young Oy as Auditor Mgmt For For Authorize Repurchase of up to 50 Million Issued Class A Shares Mgmt For For Amend Articles Regarding Convocation of General Meeting Mgmt Company Name Meeting Date CUSIP Ticker United Technologies Corporation 04/14/10 UTX Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Louis R. Chenevert Mgmt For For Elect Director John V. Faraci Mgmt For For Elect Director Jean‑Pierre Garnier, Ph.D. Mgmt For For Elect Director Jamie S. Gorelick Mgmt For For Elect Director Carlos M. Gutierrez Mgmt For For Elect Director Edward A. Kangas Mgmt For For Elect Director Charles R. Lee Mgmt For For Elect Director Richard D. McCormick Mgmt For For Elect Director Harold McGraw, III Mgmt For For Elect Director Richard B. Myers Mgmt For For Elect Director H. Patrick Swygert Mgmt For For Elect Director Andre Villeneuve Mgmt For For Elect Director Christine Todd Whitman Mgmt For For Ratify Auditors Mgmt For Against Advisory Vote to Ratify Named Executive Officers' Compensation SH Company Name Meeting Date CUSIP Ticker Nestle SA 04/15/10 H57312649 N/A Vote MRV Proposal Proposed by Issuer or Security Holder For For Share Re-registration Consent Mgmt For For Accept Financial Statements and Statutory Reports Mgmt For For Approve Remuneration Report Mgmt For For Approve Discharge of Board and Senior Management Mgmt For For Approve Allocation of Income and Dividends of CHF 1.60 per Share Mgmt For For Reelect Andre Kudelski as Director Mgmt For For Reelect Jean-Rene Fourtou as Director Mgmt For For Reelect Steven Hoch as Director Mgmt For For Reelect Peter Brabeck‑Letmathe as Director Mgmt For For Elect Titia de Lange as Director Mgmt For For Elect Jean-Pierre Roth as Director Mgmt For For Ratify KPMG AG as Auditors Mgmt For For Approve CHF 18.5 Million Reduction in Share Capital via Cancellation of Repurchased Shares Mgmt For For Amend Articles Re: Share Certificates due to New Swiss Federal Act on Intermediated Securities Mgmt Company Name Meeting Date CUSIP Ticker Northern Trust Corporation 04/20/10 NTRS Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Linda Walker Bynoe Mgmt For For Elect Director Nicholas D. Chabraja Mgmt For For Elect Director Susan Crown Mgmt For For Elect Director Dipak C. Jain Mgmt For For Elect Director Robert W. Lane Mgmt For For Elect Director Robert C. McCormack Mgmt For For Elect Director Edward J. Mooney Mgmt For For Elect Director John W. Rowe Mgmt For For Elect Director David H.B. Smith, Jr. Mgmt For For Elect Director William D. Smithburg Mgmt For For Elect Director Enrique J. Sosa Mgmt For For Elect Director Charles A. Tribbett, III Mgmt For For Elect Director Frederick H. Waddell Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Johnson & Johnson 04/22/10 JNJ Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Mary Sue Coleman Mgmt For For Elect Director James G. Culien Mgmt For For Elect Director Michael M. E. Johns Mgmt For For Elect Director Susan L. Lindquist Mgmt For For Elect Director Anne M. Mulcahy Mgmt For For Elect Director Lea F. Mullin Mgmt For For Elect Director William D. Perez Mgmt For For Elect Director Charles Prince Mgmt For For Elect Director David Satcher Mgmt For For Elect Director William C. Welcon Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Teck Resources Ltd 04/22/10 TCK.B Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect M.M. Ashar as Director Mgmt For For Elect J.B. Aune as Director Mgmt For For Elect J.H. Bennett as Director Mgmt For For Elect H.J. Bolton as Director Mgmt For For Elect F.P. Chee as Director Mgmt For For Elect J.L. Cockwell as Director Mgmt For For Elect N.B. Keevil as Director Mgmt For For Elect N.B. Keevil III as Director Mgmt For For Elect T. Kuriyama as Director Mgmt For For Elect D.R. Lindsay as Director Mgmt For For Elect T. Mochihara as Director Mgmt For For Elect J.G. Rennie as Director Mgmt For For Elect W.S.R. Seyffert as Director Mgmt For For Elect C.M. Thompson as Director Mgmt For For Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Approve Stock Option Plan Mgmt Company Name Meeting Date CUSIP Ticker BB&T Corporation 04/27/10 BBT Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director John A. Allison IV Mgmt For For Elect Director Jennifer S. Banner Mgmt For For Elect Director K. David Boyer, Jr. Mgmt For For Elect Director Anna R. Cablik Mgmt For For Elect Director Ronald E. Deal Mgmt For For Elect Director Barry J. Fitzpatrick Mgmt For For Elect Director Littleton Glover, Jr. Mgmt For For Elect Director Jane P. Helm Mgmt For For Elect Director John P. Howe III, MD Mgmt For For Elect Director Kelly S. King Mgmt For For Elect Director James H. Maynard Mgmt For For Elect Director Albert O. McCauley Mgmt For For Elect Director J. Holmes Morrison Mgmt For For Elect Director Nido R. Qubein Mgmt For For Elect Director Thomas E. Skains Mgmt For For Elect Director Thomas N. Thompson Mgmt For For Elect Director Stephen T. Williams Mgmt For For Increase Authorized Common Stock Mgmt For For Ratify Auditors Mgmt For Against Report on Political Contributions SH Against Against Require Independent Board Chairman SH For Against Report on Overdraft Policies and Practices, and Impacts to Borrowers SH Company Name Meeting Date CUSIP Ticker Exelon Corporation 04/27/10 30161N101 EXC Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director John A. Canning, Jr. Mgmt For For Elect Director M. Walter D'Alessio Mgmt For For Elect Director Nicholas DeBenedictis Mgmt For For Elect Director Bruce DeMars Mgmt For For Elect Director Nelson A. Diaz Mgmt For For Elect Director Sue L. Gin Mgmt For For Elect Director Rosemarie B. Greco Mgmt For For Elect Director Paul L. Joskow Mgmt For For Elect Director Richard W. Mies Mgmt For For Elect Director John M. Palms Mgmt For For Elect Director William C. Richardson Mgmt For For Elect Director Thomas J. Ridge Mgmt For For Elect Director John W. Rogers, Jr. Mgmt For For Elect Director John W. Rowe Mgmt For For Elect Director Stephen D. Steinour Mgmt For For Elect Director Don Thompson Mgmt For For Approve Omnibus Stock Plan Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker International Business 04/27/10 IBM Machines Corporation Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director A. J. P. Belda Mgmt For For Elect Director C. Black Mgmt For For Elect Director W. R. Brody Mgmt For For Elect Director K. I. Chenault Mgmt For For Elect Director M. L. Eskew Mgmt For For Elect Director S. A. Jackson Mgmt For For Elect Director A. N. Liveris Mgmt For For Elect DirectorW. J. McNerney, Jr. Mgmt For For Elect Director T. Nishimuro Mgmt For For Elect Director J. W. Owens Mgmt For For Elect Director S. J. Palmisano Mgmt For For Elect Director J. E. Spero Mgmt For For Elect Director S. Taurel Mgmt For For Elect Director L. H. Zambrano Mgmt For For Ratify Auditors Mgmt For Against Adopt Policy on Bonus Banking SH For Against Provide for Cumulative Voting SH For Against Amend Articles/Bylaws/Charter ‑‑ Call Special Meetings SH For Against Advisory Vote to Ratify Named Executive Officers' Compensation SH Company Name Meeting Date CUSIP Ticker Barrick Gold Corp. 4/28/2010 ABX Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect H.L. Beck as Director Mgmt For For Elect C.W.D. Birchall as Director Mgmt For For Elect D.J. Carty as Director Mgmt For For Elect G.Cisneros as Director Mgmt For For Elect M.A. Cohen as Director Mgmt For For Elect P.A. Cossgrove as Director Mgmt For For Elect R.M. Franklin as Director Mgmt For For Elect J.B. Harvey as Director Mgmt For For Elect B. Mulroney as Director Mgmt For For Elect A. Munk as Director Mgmt For For Elect P. Munk as Director Mgmt For For Elect A.W. Regent as Director Mgmt For For Elect N.P. Rothschild as Director Mgmt For For Elect S.J. Shaprio as Director Mgmt For For Approve PricewaterhouseCoppers LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Advisory Vote on Executive Compensation Approach Mgmt Company Name Meeting Date CUSIP Ticker W.W. Grainger, Inc. 04/28/10 GWW Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Brian P. Anderson Mgmt For For Elect Director Wilbur H. Gantz Mgmt For For Elect Director V. Ann Hailey Mgmt For For Elect Director William K. Hall Mgmt For For Elect Director Stuart L. Levenick Mgmt For For Elect Director John W. McCarter, Jr. Mgmt For For Elect Director Neil S. Novich Mgmt For For Elect Director Michael J. Roberts Mgmt For For Elect Director Gary L. Rogers Mgmt For For Elect Director James T. Ryan Mgmt For For Elect Director E. Scott Santi Mgmt For For Elect Director James D. Slavik Mgmt For For Ratify Auditors Mgmt For For Approve Omnibus Stock Plan Mgmt Company Name Meeting Date CUSIP Ticker eBay Inc. 04/29/10 EBAY Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director David M. Moffett Mgmt For For Elect Director Richard T. Schlosberg, III Mgmt For For Elect Director Thomas J. Tierney Mgmt For For Amend Executive Incentive Bonus Plan Mgmt For For Amend Omnibus Stock Plan Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Svenska Handelsbanken 04/29/10 W90937181 N/A Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Sven Unger as Chairman of Meeting Mgmt For For Prepare and Approve List of Shareholders Mgmt For For Approve Agenda of Meeting Mgmt For For Designate Inspector(s) of Minutes of Meeting Mgmt For For Acknowledge Proper Convening of Meeting Mgmt For For Receive Financial Statements and Statutory Reports; Receive Auditor's Report; Receive Board and Committee Reports; Receive President's Report; Allow Questions Mgmt For For Approve Financial Statements and Statutory Reports Mgmt For For Approve Allocation of Income and Dividends of SEK 8.00 per Share Mgmt For For Approve Discharge of Board and President Mgmt For For Authorize Repurchase of Up to 40.0 Million Class A and/or Class B Shares and Reissuance of Repurchased Shares Mgmt For For Authorize Repurchase of Up to 2 Percent of Issued Share Capital for the Bank's Trading Book Mgmt For For Determine Number of Members (12) and Deputy Members (0) of Board Mgmt For For Approve Remuneration of Directors in the Amount of SEK 2.35 million for Chairman, SEK 675,000 for Each Vice Chairman, and SEK 450,000 for Other Directors; Approve Remuneration for Committee Work; Approve Remuneration of Auditors Mgmt For For Reelect Hans Larsson (Chairman), Jon Baksaas, Ulrika Boethius, Par Boman, Tommy Bylund, Goran Ennerfelt, Lone Schroeder, Jan Johansson, Fredrik Lundberg, Sverker Martin‑Lof, Anders Nyren, and Bente Rathe as Directors Mgmt For For Approve Remuneration Policy And Other Terms of Employment For Executive Management Mgmt For For Ratify Auditors Mgmt For For Authorize Chairman of Board and Representatives of Four of Company's Largest Shareholders to Serve on Nominating Committee Mgmt For For Shareholder Proposals Mgmt Against Against Allocate SEK 2.0 million to a Fund With Aim to Prevent Crimes of Violence and Errors or Negligence in The Exercising of Public Authority at Municipal Level SH Company Name Meeting Date CUSIP Ticker AT&T Inc 04/30/10 00206R102 T Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Randall L. Stephenson Mgmt For For Elect Director Gilbert F. Amelio Mgmt For For Elect Director Reuben V. Anderson Mgmt For For Elect Director James H. Blanchard Mgmt For For Elect Director Jaime Chico Pardo Mgmt For For Elect Director James P. Kelly Mgmt For For Elect Director Jon C. Madonna Mgmt For For Elect Director Lynn M. Martin Mgmt For For Elect Director John B. McCoy Mgmt For For Elect Director Joyce M. Roche Mgmt For For Elect Director Laura D Andrea Tyson Mgmt For For Elect Director Patricia P. Upton Mgmt For For Ratify Auditors Mgmt For Against Provide for Cumulative Voting SH For Against Exclude Pension Credits from Calculations of Performance‑Based Pay SH For Against Advisory Vote to Ratify Named Executive Officers' Compensation SH For Against Amend Articles/Bylaws/Charter ‑‑ Call Special Meetings SH Company Name Meeting Date CUSIP Ticker Bayer AG 04/30/10 D0712D163 N/A Vote MRV Proposal Proposed by Issuer or Security Holder For For Mgmt For For Receive Financial Statements and Statutory Reports; Approve Allocation of Income and Dividends of EUR 1.40 per Share for Fiscal 2009 Mgmt For For Approve Discharge of Management Board for Fiscal 2009 Mgmt For For Approve Discharge of Supervisory Board for Fiscal 2009 Mgmt For For Approve Remuneration System for Management Board Members Mgmt For For Approve Creation of EUR 530 Million Pool of Capital with Partial Exclusion of Preemptive Rights Mgmt For For Approve Creation of EUR 211.7 Million Pool of Capital without Preemptive Rights Mgmt For For Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 6 Billion; Approve Creation of EUR 211.7 Million Pool of Capital to Guarantee Conversion Rights Mgmt For For Amend Articles Re: New German Legislation (Law on Transposition of EU Shareholder's Rights Directive) Mgmt For For Ratify PricewaterhouseCoopers AG as Auditors for Fiscal 2010 Mgmt Company Name Meeting Date CUSIP Ticker Berkshire Hathaway Inc. 05/01/10 BRK.B Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Warren E. Buffett Mgmt For For Elect Director Charles T. Munger Mgmt For For Elect Director Howard G. Buffett Mgmt For For Elect director Stephen Burke Mgmt For For Elect Director Susan L. Decker Mgmt For For Elect Director William H. Gates III Mgmt For For Elect Director David S. Gottesman Mgmt For For Elect Director Charlotte Guyman Mgmt For For Elect Director Donald R. Keough Mgmt For For Elect Director Thomas S. Murphy Mgmt For For Elect Director Ronald L. Olson Mgmt For For Elect Director Walter Scott, Jr. Mgmt Company Name Meeting Date CUSIP Ticker Brookfield Asset Management Inc 05/05/10 BAM.A Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Marcel R. Coutu Mgmt For For Elect Director Maureen Kempston Darkes Mgmt For For Elect Director Lance Liebman Mgmt For For Elect Director G. Wallace F. McCain Mgmt For For Elect Director Frank J. McKenna Mgmt For For Elect Director Jack M. Mintz Mgmt For For Elect Director Patricia M. Newson Mgmt For For Elect Director James A. Pattison Mgmt For For Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt Company Name Meeting Date CUSIP Ticker CRH plc 05/05/10 G25508105 N/A Vote MRV Proposal Proposed by Issuer or Security Holder For For Accept Financial Statements and Statutory Reports Mgmt For For Approve Dividends Mgmt For For Approve Remuneration Report Mgmt For For Reelect U‑H. Felcht as Director Mgmt For For Reelect D.N. O'Connor as Director Mgmt For For Reelect W.I. O'Mahony as Director Mgmt For For Reelect J.W. Kennedy as Director Mgmt For For Authorize Board to Fix Remuneration of Auditors Mgmt For For Authorize Issuance of Equity or Equity‑Linked Securities without Preemptive Rights Mgmt For For Authorize Share Repurchase Program Mgmt For For Authorize Reissuance of Treasury Shares Mgmt For For Approve Share Option Scheme Mgmt For For Approve Savings‑Related Share Option Scheme Mgmt Company Name Meeting Date CUSIP Ticker Canadian Natural Resources Ltd. 05/06/10 CNQ Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Catherine M. Best Mgmt For For Elect Director N. Murray Edwards Mgmt For For Elect Director Gary A. Filmon Mgmt For For Elect Director Gordon D. Giffin Mgmt For For Elect Director Steve W. Laut Mgmt For For Elect Director Keith A.J. MacPhail Mgmt For For Elect Director Allan P. Markin Mgmt For For Elect Director Frank J. McKenna Mgmt For For Elect Director James S. Palmer Mgmt For For Elect Director Eldon R. Smith Mgmt For For Elect Director David A. Tuer Mgmt For For Approve PricewaterhouseCoopers LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Approve Stock Split Mgmt Against For Amend Stock Option Plan Mgmt Company Name Meeting Date CUSIP Ticker E.ON AG (formerly Veba AG) 05/06/10 D24914133 N/A Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Allocation of Income and Dividends of EUR 1.50 per Share Mgmt For For Approve Discharge of Management Board for Fiscal 2009 Mgmt For For Approve Discharge of Supervisory Board for Fiscal 2009 Mgmt For For Approve Remuneration System for Management Board Members Mgmt For For Ratify PriceWaterhouseCoopers AG as Auditors for Fiscal 2010 Mgmt For For Ratify PriceWaterhouseCoopers AG as Auditors for the Inspection of the Abbreviated Financial Statements for the First Half of Fiscal 2010 Mgmt For For Authorize Share Repurchase Program and Reissuance or Cancellation of Repurchased Shares Mgmt For For Approve Issuance of Warrants/Bonds with Warrants Attached/Convertible Bonds without Preemptive Rights up to Aggregate Nominal Amount of EUR 5 Billion; Approve Creation of EUR 175 Million Pool of Capital to Guarantee Conversion Rights Mgmt For For Amend Articles Re: Exercise of Voting Rights at General Meeting due to New German Legislation (Law on Transposition of EU Shareholder's Rights Directive) Mgmt Company Name Meeting Date CUSIP Ticker Fugro NV 05/06/10 N3385Q197 N/A Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Financial Statements Mgmt For For Approve Discharge of Management Board Mgmt For For Approve Discharge of Supervisory Board Mgmt For For Approve Dividends of EUR 1.50 Per Share Mgmt For For Elect H.C. Scheffer to Supervisory Board Mgmt For For Reelect F.H. Schreve to Supervisory Board Mgmt Against For Reelect G‑J. Kramer to Supervisory Board Mgmt For For Reelect Th. Smith to Supervisory Board Mgmt For For Reelect P. van Riel to Executive Board Mgmt For For Reelect A. Steenbakker to Executive Board Mgmt For For Ratify KPMG Accountants N.V. as Auditors Mgmt For For Amend Article 10.1 Re: Increase Limitation on Share Repurchases to 50 Percent of Issued Share Capital Mgmt Against For Amend Article 28.8 Re: Ownership Threshold to Place Item on Meeting Agenda Mgmt For For Amend Articles Re: Non‑Material Changes Mgmt For For Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt Against For Grant Board Authority to Issue Shares Up To 10 Percent of Issued Capital Plus Additional 10 Percent in Case of Takeover/Merger and Restricting/Excluding Preemptive Rights, and Grant Grant Board Authority to Issue All Preference Shares Mgmt Against For Authorize Board to Exclude Preemptive Rights from Issuance under Item 13a Mgmt Company Name Meeting Date CUSIP Ticker Union Pacific Corporation 05/06/10 UNP Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Andrew H. Card, Jr. Mgmt For For Elect Director Erroll B. Davis, Jr. Mgmt For For Elect Director Thomas J. Donohue Mgmt For For Elect Director Archie W. Dunham Mgmt For For Elect Director Judith Richards Hope Mgmt For For Elect Director Charles C. Krulak Mgmt For For Elect Director Michael R. McCarthy Mgmt For For Elect Director Michael W. McConnell Mgmt For For Elect Director Thomas F. McLarty III Mgmt For For Elect Director Steven R. Rogel Mgmt For For Elect Director Jose H. Villarreal Mgmt For For Elect Director James R. Young Mgmt For For Ratify Auditors Mgmt Against Against Require Independent Board Chairman SH For Against Reduce Supermajority Vote Requirement SH Company Name Meeting Date CUSIP Ticker Compagnie generale des 05/07/10 F61824144 N/A etablissements Michelin Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Financial Statements and Statutory Reports Mgmt For For Approve Allocation of Income and Dividends of EUR 1 per Share Mgmt For For Accept Consolidated Financial Statements and Statutory Reports Mgmt For For Approve Transaction with a Related Party Mgmt For For Reelect Laurence Parisot as Supervisory Board Member Mgmt For For Reelect Pat Cox as Supervisory Board Member Mgmt For For Reelect PricewaterhouseCoopers Audit as Auditor Mgmt For For Reelect Pierre Coll as Alternate Auditor Mgmt For For Ratify Deloitte & Associes as Auditor Mgmt For For Ratify BEAS as Alternate Auditor Mgmt For For Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt For For Authorize Issuance of Bonds/Debentures in the Aggregate Value of EUR 1 Billion Mgmt For For Authorize Issuance of Equity or Equity‑Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 118 Million Mgmt For For Authorize Issuance of Equity or Equity‑Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 44 Million Mgmt For For Approve Issuance of Shares up to 20 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 44 Million Mgmt For For Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Above Mgmt For For Authorize Capitalization of Reserves of Up to EUR 80 Million for Bonus Issue or Increase in Par Value Mgmt For For Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Exchange Offers and Future Acquisitions Mgmt For For Approve Employee Stock Purchase Plan Mgmt For For Approve Reduction in Share Capital via Cancellation of Repurchased Shares Mgmt For For Set Global Limit for Capital Increase to Result from Issuance Requests Under Items 13, 14, 15, 16 and 18 Above at EUR 118 Million Mgmt For For Authorize Filing of Required Documents/Other Formalities Mgmt Company Name Meeting Date CUSIP Ticker Occidental Petroleum Corporation 05/07/10 OXY Vote MRV Proposal Proposed by Issuer or Security Holder Against For Elect Director Spencer Abraham Mgmt Against For Elect Director John S. Chalsty Mgmt For For Elect Director Stephen I. Chazen Mgmt Against For Elect Director Edward P. Djerejian Mgmt Against For Elect Director John E. Feick Mgmt Against For Elect Director Carlos M. Gutierrez Mgmt Against For Elect Director Ray R. Irani Mgmt Against For Elect Director Irvin W. Maloney Mgmt Against For Elect Director Avedick B. Poladian Mgmt Against For Elect Director Rodolfo Segovia Mgmt Against For Elect Director Aziz D. Syriani Mgmt Against For Elect Director Rosemary Tomich Mgmt Against For Elect Director Walter L. Weisman Mgmt For For Ratify Auditors Mgmt For For Amend Omnibus Stock Plan Mgmt Against For Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Against Against Limit Executive Compensation SH For Against Require Independent Board Chairman SH For Against Amend Articles/Bylaws/Charter ‑‑ Call Special Meetings SH Against Against Report on Host Country Social and Environmental Laws SH For Against Require a Majority Vote for the Election of Directors SH Against Against Report on Policy for Increasing Safety by Reducing Hazardous Substance Usage and Re‑locating Facilities SH For Against Double Trigger on Equity Plans SH Company Name Meeting Date CUSIP Ticker Standard Chartered plc 05/07/10 G84228157 N/A Vote MRV Proposal Proposed by Issuer or Security Holder For For Accept Financial Statements and Statutory Reports Mgmt For For Approve Final Dividend Mgmt For For Approve Remuneration Report Mgmt For For Re‑elect Jamie Dundas as Director Mgmt For For Re‑elect Val Gooding as Director Mgmt For For Re‑elect Rudy Markham as Director Mgmt For For Re‑elect John Peace as Director Mgmt For For Re‑elect Peter Sands as Director Mgmt For For Re‑elect Paul Skinner as Director Mgmt For For Re‑elect Oliver Stocken as Director Mgmt For For Elect Jaspal Bindra as Director Mgmt For For Elect Richard Delbridge as Director Mgmt For For Elect Dr Han Seung‑soo as Director Mgmt For For Elect Simon Lowth as Director Mgmt For For Elect Mike Rees as Director Mgmt For For Reappoint KPMG Audit plc as Auditors Mgmt For For Authorise Board to Fix Remuneration of Auditors Mgmt For For Approve EU Political Donations and Expenditure Mgmt For For Authorise Issue of Equity with Pre‑emptive Rights Mgmt For For Authorise Issue of Equity with Pre‑emptive Rights Mgmt For For Authorise Issue of Equity with Pre‑emptive Rights Mgmt For For Authorise Issue of Equity without Pre‑emptive Rights Mgmt For For Authorise Issue of Equity without Pre‑emptive Rights Mgmt For For Authorise Market Purchase Mgmt For For Authorise Market Purchase Mgmt For For Adopt New Articles of Association Mgmt For For Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Amend Restricted Share Scheme Mgmt For For Approve Waiver on the Reporting and Annual Review Requirements in Respect of Ongoing Banking Transactions with Associates of Temasek Mgmt For For Approve the Waiver in Respect of the Requirement to Enter into Fixed‑term Written Agreements with Temasek Mgmt For For Approve Future Ongoing Banking Transactions with Temasek Mgmt Company Name Meeting Date CUSIP Ticker The Goldman Sachs Group, Inc. 05/07/10 38141G104 GS Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Lloyd C. Blankfein Mgmt For For Elect Director John H. Bryan Mgmt For For Elect Director Gary D. Cohn Mgmt For For Elect Director Claes Dahlbäck Mgmt For For Elect Director Stephen Friedman Mgmt For For Elect Director William W. George Mgmt For For Elect Director James A. Johnson Mgmt For For Elect Director Lois D. Juliber Mgmt For For Elect Director Lakshmi N. Mittal Mgmt For For Elect Director James J. Schiro Mgmt For For Elect Director H. Lee Scott, Jr. Mgmt For For Ratify Auditors Mgmt For For Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt For For Reduce Supermajority Vote Requirement Mgmt For For Provide Right to Call Special Meeting Mgmt For Against Provide for Cumulative Voting SH For Against Report on Collateral in Derivatives Trading SH Against Against Require Independent Board Chairman SH For Against Report on Political Contributions SH Against Against Report on Global Warming Science SH Against Against Report on Pay Disparity SH For Against Stock Retention/Holding Period SH Company Name Meeting Date CUSIP Ticker National Oilwell Varco, Inc. 05/12/10 NOV Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Ben A. Guill Mgmt For For Elect Director Roger L. Jarvis Mgmt For For Elect Director Eric L. Mattson Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Unilever plc 05/12/10 G92087165 N/A Vote MRV Proposal Proposed by Issuer or Security Holder For For Accept Financial Statements and Statutory Reports Mgmt For For Approve Remuneration Report Mgmt For For Re‑elect Paul Polman as Director Mgmt For For Elect Jean‑Marc Huet as Director Mgmt For For Re‑elect Louise Fresco as Director Mgmt For For Re‑elect Ann Fudge as Director Mgmt For For Re‑elect Charles Golden as Director Mgmt For For Re‑elect Byron Grote as Director Mgmt For For Re‑elect Hixonia Nyasulu as Director Mgmt For For Re‑elect Kees Storm as Director Mgmt For For Re‑elect Michael Treschow as Director Mgmt For For Re‑elect Jeroen van der Veer as Director Mgmt For For Re‑elect Paul Walsh as Director Mgmt For For Elect Sir Malcolm Rifkind as Director Mgmt For For Reappoint PricewaterhouseCoopers LLP as Auditors Mgmt For For Authorise Board to Fix Remuneration of Auditors Mgmt For For Authorise Issue of Equity with Pre‑emptive Rights Mgmt For For Authorise Issue of Equity without Pre‑emptive Rights Mgmt For For Authorise Market Purchase Mgmt For For Authorise EU Political Donations and Expenditure Mgmt For For Authorise the Company to Call EGM with Two Weeks' Notice Mgmt For For Approve the Management Co‑Investment Plan Mgmt For For Adopt New Articles of Association Mgmt Company Name Meeting Date CUSIP Ticker Google Inc. 05/13/10 38259P508 GOOG Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Eric Schmidt Mgmt For For Elect Director Sergey Brin Mgmt For For Elect Director Larry Page Mgmt For For Elect Director L. John Doerr Mgmt For For Elect Director John L. Hennessy Mgmt For For Elect Director Ann Mather Mgmt For For Elect Director Paul S. Otellini Mgmt For For Elect Director K. Ram Shriram Mgmt For For Elect Director Shirley M. Tilghman Mgmt For For Ratify Auditors Mgmt Against Against Amend Omnibus Stock Plan Mgmt For Against Prepare Sustainability Report SH Against Against Adopt Principles for Online Advertising SH Against Against Amend Human Rights Policies Regarding Chinese Operations SH Company Name Meeting Date CUSIP Ticker JPMorgan Chase & Co. 05/18/10 46625h100 JPM Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Crandall C. Bowles Mgmt For For Elect Director Stephen B. Burke Mgmt For For Elect Director David M. Cote Mgmt For For Elect Director James S. Crown Mgmt For For Elect Director James Dimon Mgmt For For Elect Director Ellen V. Futter Mgmt For For Elect Director William H. Gray, III Mgmt For For Elect Director Laban P. Jackson, Jr. Mgmt For For Elect Director David C. Novak Mgmt For For Elect Director Lee R. Raymond Mgmt For For Elect Director William C. Weldon Mgmt For For Ratify Auditors Mgmt For For Advisory Vote to Ratify Named Executive Officers' Compensation Mgmt Against Against Affirm Political Non‑Partisanship SH For Against Amend Bylaws‑‑ Call Special Meetings SH For Against Report on Collateral in Derivatives Trading SH For Against Provide Right to Act by Written Consent SH For Against Require Independent Board Chairman SH Against Against Report on Pay Disparity SH For Against Stock Retention/Holding Period SH Company Name Meeting Date CUSIP Ticker W. R. Berkley Corporation 05/19/10 WRB Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director W. Robert Berkley, Jr. Mgmt For For Elect Director Ronald E. Blaylock Mgmt For For Elect Director Mark E. Brockbank Mgmt For For Elect Director Mary C. Farrell Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Ross Stores, Inc. 05/19/10 G92087165 ROST Vote MRV Proposal Proposed by Issuer or Security Holder Withold For Elect Director Michael J. Bush Mgmt Withold For Elect Director Norman A. Ferber Mgmt Withold For Elect Director Gregory L. Quesnel Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Exxon Mobil Corporation 05/26/10 30231G102 XOM Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director M.J. Boskin Mgmt For For Elect Director P. Brabeck‑Letmathe Mgmt For For Elect Director L.R. Faulkner Mgmt For For Elect Director J.S. Fishman Mgmt For For Elect Director K.C. Frazier Mgmt For For Elect Director W.W. George Mgmt For For Elect Director M.C. Nelson Mgmt For For Elect Director S.J. Palmisano Mgmt For For Elect Director S.C. Reinemund Mgmt For For Elect Director R.W. Tillerson Mgmt For For Elect Director E.E. Whitacre, Jr. Mgmt For For Ratify Auditors Mgmt Against Against Reincorporate in Another State [from New Jersey to North Dakota] SH For Against Advisory Vote to Ratify Named Executive Officers' Compensation SH Against Against Amend EEO Policy to Prohibit Discrimination based on Sexual Orientation and Gender Identity SH Against Against Adopt Policy on Human Right to Water SH Against Against Adopt Policy to Address Coastal Louisiana Environmental Impacts SH For Against Report on Environmental Impact of Oil Sands Operations in Canada SH For Against Report on Environmental Impacts of Natural Gas Fracturing SH Against Against Report on Energy Technologies Development SH For Against Adopt Quantitative GHG Goals from Products and Operations SH Against Against Report on Risks of Alternative Long‑term Fossil Fuel Demand Estimates SH Company Name Meeting Date CUSIP Ticker Petrobank Energy & Resources Ltd. 05/26/10 71645P106 PBG Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Chris J. Bloomer Mgmt For For Elect Director Ian S. Brown Mgmt For For Elect Director Louis L. Frank Mgmt For For Elect Director M. Neil McCrank Mgmt For For Elect Director Kenneth R. McKinnon Mgmt For For Elect Director Jerald L. Oaks Mgmt For For Elect Director Harrie Vredenburg Mgmt For For Elect Director John D. Wright Mgmt For For Elect Director Corey C. Ruttan Mgmt For For Elect Director R. Gregg Smith Mgmt For For Approve Deloitte & Touche LLP as Auditors and Authorize Board to Fix Their Remuneration Mgmt For For Approve Incentive Share Compensation Plan Mgmt For For Amend Stock Option Plan Mgmt For For Approve Unallocated Options under the Stock Option Plan Mgmt For For Approve Stock Option Plan Grants Mgmt For For Approve Amendments to the Deferred Common Share Compensation Plan Mgmt For For Approve Non‑Employee Director Deferred Common Share Compensation Plan Mgmt Company Name Meeting Date CUSIP Ticker Legrand 05/27/10 F56196185 N/A Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Financial Statements and Statutory Reports Mgmt For For Accept Consolidated Financial Statements and Statutory Reports Mgmt For For Approve Allocation of Income and Dividends of EUR 0.70 per Share Mgmt For For Approve Auditors' Special Report Regarding Related‑Party Transactions Mgmt For For Renew Appointment of PricewaterhouseCoopers Audit as Auditor Mgmt For For Renew Appointment of Yves Nicolas as Alternate Auditor Mgmt For For Authorize Repurchase of Up to 10 Percent of Issued Share Capital Mgmt Against For Ratify Appointment of Patrick Tanguy as Director Mgmt For For Extraordinary Business Mgmt For For Approve Reduction in Share Capital via Cancellation of Repurchased Shares Mgmt Against For Authorize Issuance of Equity or Equity‑Linked Securities with Preemptive Rights up to Aggregate Nominal Amount of EUR 500 Million Mgmt Against For Authorize Issuance of Equity or Equity‑Linked Securities without Preemptive Rights up to Aggregate Nominal Amount of EUR 350 Million Mgmt Against For Approve Issuance of Shares up to 20 Percent of Issued Capital Per Year for a Private Placement, up to Aggregate Nominal Amount of EUR 350 Million Mgmt Against For Authorize Board to Increase Capital in the Event of Additional Demand Related to Delegation Submitted to Shareholder Vote Under Items 10‑12 Mgmt For For Authorize Board to Set Issue Price for 10 Percent Per Year of Issued Capital Pursuant to Issue Authority without Preemptive Rights Mgmt For For Authorize Capitalization of Reserves of Up to EUR 100 Million for Bonus Issue or Increase in Par Value Mgmt For For Approve Employee Stock Purchase Plan Mgmt For For Authorize Capital Increase of up to 10 Percent of Issued Capital for Future Acquisitions Mgmt For For Set Total Limit for Capital Increase to Result from All Issuance Requests at EUR 500 Million Mgmt Against For Authorize up to 3 Percent of Issued Capital for Use in Stock Option Plan Mgmt Against For Authorize up to 1 Percent of Issued Capital for Use in Restricted Stock Plan Mgmt For For Amend Article 9.1 of Bylaws Re: Length of Terms for Directors Mgmt For For Authorize Filing of Required Documents/Other Formalities Company Name Meeting Date CUSIP Ticker Banco Santander S.A. 06/10/10 E19790109 N/A Vote MRV Proposal Proposed by Issuer or Security Holder For For Accept Individual and Consolidated Financial Statements and Statutory Reports and Discharge Directors for Fiscal Year Ended Dec. 31, 2009 Mgmt For For Approve Allocation of Income Mgmt For For Elect Angel Jado Becerro de Bengoa as Director Mgmt For For Re‑elect Francisco Javier Botin‑Sanz de Sautuola y O'Shea as Director Mgmt For For Re‑elect Isabel Tocino Biscarolasaga as Director Mgmt For For Re‑elect Fernando de Asua Alvarez as Director Mgmt For For Re‑elect Alfredo Saenz Abad Mgmt For For Reelect Auditors for Fiscal Year 2010 Mgmt For For Authorize Repurchase of Shares in Accordance With Article 75 of Spanish Company Law; Void Authorization Granted on June 19, 2009 Mgmt For For Authorize Issuance of Equity or Equity‑Linked Securities without Preemptive Rights in Accordance to Article 153 1.a) of the Spanish Corporate Law; Void Authorization Granted at the AGM held on June 19, 2009 Mgmt For For Authorize Increase in Capital through Bonus Share Issuance Mgmt For For Authorize Increase in Capital through Bonus Share Issuance Mgmt For For Grant Board Authorization to Issue Convertible and/or Exchangeable Debt Securities without Preemptive Rights Mgmt For For Approve Bundled Incentive PlansLinked to Performance Objectives Mgmt For For Approve Savings Plan for Santander UK PLC' Employees and other Companies of Santander Group in the United Kingdom Mgmt For For Authorize Board to Ratify and Execute Approved Resolutions Mgmt For For Approve Director Remuneration Policy Report Mgmt Company Name Meeting Date CUSIP Ticker Sony Corp. 06/18/10 J76379106 Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Howard Stringer Mgmt For For Elect Director Ryouji Chuubachi Mgmt For For Elect Director Youtarou Kobayashi Mgmt For For Elect Director Yoshiaki Yamauchi Mgmt For For Elect Director Peter Bonfield Mgmt For For Elect Director Fujio Chou Mgmt For For Elect Director Ryuuji Yasuda Mgmt For For Elect Director Yukako Uchinaga Mgmt For For Elect Director Mitsuaki Yahagi Mgmt For For Elect Director Tsun‑Yang Hsieh Mgmt For For Elect Director Roland A. Hernandez Mgmt For For Elect Director Kanemitsu Anraku Mgmt For For Elect Director Yorihiko Kojima Mgmt For For Elect Director Osamu Nagayama Mgmt For For Approve Stock Option Plan Mgmt Company Name Meeting Date CUSIP Ticker Weatherford International Ltd 06/23/10 H27013103 WFT Vote MRV Proposal Proposed by Issuer or Security Holder For For Accept Financial Statements and Statutory Reports Mgmt For For Approve Discharge of Board and Senior Management Mgmt Against For Reelect Bernard Duroc‑Danner as Director Mgmt For For Elect Samuel Bodman as Director Mgmt Against For Reelect David Butters as Director Mgmt For For Reelect Nicholas Brady as Director Mgmt Against For Reelect William Macauly as Director Mgmt Against For Reelect Robert Millard as Director Mgmt Against For Reelect Robert Moses as Director Mgmt For For Elect Guilliermo Ortiz as Director Mgmt For For Elect Emyr Parry as Director Mgmt Against For Reelect Robert Rayne as Director Mgmt For For Ratify Ernst & Young LLP as Independent Registered Public Accounting Firm and Ernst & Young AG as Statutory Auditor Mgmt For For Approve Reclassification of CHF 475 Million of Legal Reserves to Other Reserves Mgmt For For Approve Creation of CHF 439.9 Million Pool of Capital without Preemptive Rights Mgmt For For Increase Existing Pool of Conditional Capital without Preemptive Rights to CHF 439.9 Million Mgmt For For Approve Weatherfor International Ltd. 2010 Omnibus Incentive Plan for Key Employees Mgmt Company Name Meeting Date CUSIP Ticker Best Buy Co., Inc. 06/24/10 BBY Vote MRV Proposal Proposed by Issuer or Security Holder For For Elect Director Lisa M. Caputo Mgmt For For Elect Director Brian J. Dunn Mgmt For For Elect Director Kathy J. Higgins Victor Mgmt For For Elect Director Rogelio M. Rebolledo Mgmt For For Elect Director Gerard R. Vittecoq Mgmt For For Ratify Auditors Mgmt Company Name Meeting Date CUSIP Ticker Softbank Corp 06/25/10 E19790109 Holdings Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Allocation of Income, with a Final Dividend of JPY 5 Mgmt Company Name Meeting Date CUSIP Ticker MS&AD Insurance Group 06/29/10 J4687C105 Holdings Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Allocation of Income, with a Final Dividend of JPY 27 Mgmt For For Elect Director Toshiaki Egashira Mgmt For For Elect Director Ichiro Tateyama Mgmt For For Elect Director Tadashi Kodama Mgmt For For Elect Director Yasuyoshi Karasawa Mgmt For For Elect Director Susumu Fujimoto Mgmt For For Elect Director Shuhei Horimoto Mgmt For For Elect Director Hisahito Suzuki Mgmt For For Elect Director Masanori Yoneda Mgmt For For Elect Director Katsuaki Ikeda Mgmt For For Elect Director Toshihiko Seki Mgmt For For Elect Director Akira Watanabe Mgmt For For Elect Director Mitsuhiro Umezu Mgmt For For Elect Director Daiken Tsunoda Mgmt Company Name Meeting Date CUSIP Ticker Shin-Etsu Chemical Co. Ltd. 06/29/10 J72810120 Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Allocation of Income, with a Final Dividend of JPY 50 Mgmt For For Elect Director Chihiro Kanagawa Mgmt For For Elect Director Shunzo Mori Mgmt For For Elect Director Fumio Akiya Mgmt For For Elect Director Kiichi Habata Mgmt For For Elect Director Masashi Kaneko Mgmt For For Elect Director Fumio Arai Mgmt For For Elect Director Masahiko Todoroki Mgmt For For Elect Director Hiroshi Komiyama Mgmt For For Appoint Statutory Auditor Yoshihito Kosaka Mgmt For For Approve Stock Option Plan Mgmt Against For Approve Takeover Defense Plan (Poison Pill) Mgmt Company Name Meeting Date CUSIP Ticker Suzuki Motor Corp. 06/29/10 J78529138 Vote MRV Proposal Proposed by Issuer or Security Holder For For Approve Allocation of Income, with a Final Dividend of JPY 7 Mgmt For For Elect Director Osamu Suzuki Mgmt For For Elect Director Takashi Nakayama Mgmt For For Elect Director Takao Hirosawa Mgmt For For Elect Director Minoru Tamura Mgmt For For Elect Director Shinzou Nakanishi Mgmt For For Elect Director Eiji Mochizuki Mgmt For For Elect Director Toshihiro Suzuki Mgmt For For Elect Director Toyokazu Sugimoto Mgmt For For Elect Director Masanori Atsumi Mgmt For For Elect Director Naoki Aizawa Mgmt For For Elect Director Osamu Honda Mgmt For For Elect Director Yasuhito Harayama Mgmt For For Approve Annual Bonus Payment to Directors and Statutory Auditors Mgmt Name of Fund: Frontegra Mastholm International Equity Fund (formerly the Frontegra New Star International Equity Fund) Period: 7/1/09 - 6/30/10 Location Name Name Security ID Meeting Date Record Date Ballot Shares ISS Rec Vote Mgt Rec Vote Policy Vote Rec Vote Cast ItemDesc New Star Asset Management Babcock International Group plc G0689Q152 7/9/2009 For For For For Accept Financial Statements and Statutory Reports New Star Asset Management Babcock International Group plc G0689Q152 7/9/2009 For For For For Approve Final Dividend of 10.40 Pence Per Ordinary Share New Star Asset Management Babcock International Group plc G0689Q152 7/9/2009 For For For For Re-elect Sir Nigel Essenhigh as Director New Star Asset Management Babcock International Group plc G0689Q152 7/9/2009 For For For For Re-elect Justin Crookenden as Director New Star Asset Management Babcock International Group plc G0689Q152 7/9/2009 For For For For Re-elect Lord Alexander Hesketh as Director New Star Asset Management Babcock International Group plc G0689Q152 7/9/2009 For For For For Elect Sir David Omand as Director New Star Asset Management Babcock International Group plc G0689Q152 7/9/2009 For For For For Approve Remuneration Report New Star Asset Management Babcock International Group plc G0689Q152 7/9/2009 For For For For Reappoint PricewaterhouseCoopers LLP as Auditors of the Company New Star Asset Management Babcock International Group plc G0689Q152 7/9/2009 For For For For Authorise Board to Fix Remuneration of Auditors New Star Asset Management Babcock International Group plc G0689Q152 7/9/2009 For For For For Approve Babcock International Group plc Performance Share Plan 2009 New Star Asset Management Babcock International Group plc G0689Q152 7/9/2009 For For For For Approve Babcock International Group plc Company Share Option Plan 2009 New Star Asset Management Babcock International Group plc G0689Q152 7/9/2009 For For For For Auth. Company and its Subsidiaries to Make EU Political Donations to Political Party or Independent Election Candidates up to GBP 0.1M,to Political Organisations Other Than Political Parties up to GBP 0.1M and Incur EU Political Expenditure up to GBP 0.1M New Star Asset Management Babcock International Group plc G0689Q152 7/9/2009 For For For For Auth. Issue of Equity with Rights Under a General Authority up to Aggregate Nominal Amount of GBP 45,869,076 and an Additional Amount Pursuant to a Rights Issue of up to GBP 91,738,153 After Deducting Any Securities Issued Under the General Authority New Star Asset Management Babcock International Group plc G0689Q152 7/9/2009 For For For For Subject to the Passing of Resolution 13, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 6,887,248 New Star Asset Management Babcock International Group plc G0689Q152 7/9/2009 For For For For Authorise 22,950,000 Ordinary Shares for Market Purchase New Star Asset Management Babcock International Group plc G0689Q152 7/9/2009 For For For For Approve That a General Meeting of the Company Other Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice New Star Asset Management Holcim Ltd. (formerly Holderbank Financiere Glarus) H36940130 7/8/2009 For For For For Approve Creation of CHF 110.7 Million Pool of Capital with Preemptive Rights New Star Asset Management Home Retail Group plc G4581D103 7/1/2009 For For For For Accept Financial Statements and Statutory Reports New Star Asset Management Home Retail Group plc G4581D103 7/1/2009 Against For Against Against Approve Remuneration Report New Star Asset Management Home Retail Group plc G4581D103 7/1/2009 For For For For Approve Final Dividend of 10 Pence Per Ordinary Share New Star Asset Management Home Retail Group plc G4581D103 7/1/2009 For For For For Re-elect Oliver Stocken as Director New Star Asset Management Home Retail Group plc G4581D103 7/1/2009 For For For For Re-elect Richard Ashton as Director New Star Asset Management Home Retail Group plc G4581D103 7/1/2009 For For For For Reappoint PricewaterhouseCoopers LLP as Auditors of the Company New Star Asset Management Home Retail Group plc G4581D103 7/1/2009 For For For For Authorise Board to Fix Remuneration of Auditors New Star Asset Management Home Retail Group plc G4581D103 7/1/2009 For For For For Authorise Company and its Subsidiaries to Make EU Political Donations to Political Parties and/or Independent Election Candidates, to Political Organisations Other than Political Parties and to Incur EU Political Expenditure up to GBP 50,000 New Star Asset Management Home Retail Group plc G4581D103 7/1/2009 For For For For Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights Under a General Authority up to Aggregate Nominal Amount of GBP 29,248,166 and an Additional Amount Pursuant to a Rights Issue of up to GBP 29,248,166 New Star Asset Management Home Retail Group plc G4581D103 7/1/2009 For For For For Subject to the Passing of Resolution 9, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 4,387,225 New Star Asset Management Home Retail Group plc G4581D103 7/1/2009 For For For For Authorise 87,000,000 Ordinary Shares for Market Purchase New Star Asset Management Home Retail Group plc G4581D103 7/1/2009 For For For For Approve That a General Meeting Other Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice New Star Asset Management Home Retail Group plc G4581D103 7/1/2009 For For For For Amend Home Retail Group plc Performance Share Plan New Star Asset Management Industria de Diseno Textil (INDITEX) E6282J109 7/14/2009 For For For For Approve Individual Financial Statements and Statutory Reports and Discharge Directors for Fiscal Year Ended January 31, 2009 New Star Asset Management Industria de Diseno Textil (INDITEX) E6282J109 7/14/2009 For For For For Approve Consolidated Financial Statements and Statutory Reports and Discharge Directors for Fiscal Year Ended January 31, 2009 New Star Asset Management Industria de Diseno Textil (INDITEX) E6282J109 7/14/2009 For For For For Approve Allocation of Income and Dividends New Star Asset Management Industria de Diseno Textil (INDITEX) E6282J109 7/14/2009 Against For Against Against Reelect Carlos Espinosa de los Monteros as Director New Star Asset Management Industria de Diseno Textil (INDITEX) E6282J109 7/14/2009 Against For Against Against Reelect Francisco Luzon Lopez as Director New Star Asset Management Industria de Diseno Textil (INDITEX) E6282J109 7/14/2009 For For For For Reelect Auditors New Star Asset Management Industria de Diseno Textil (INDITEX) E6282J109 7/14/2009 Against For Against Against Authorize Repurchase of Shares New Star Asset Management Industria de Diseno Textil (INDITEX) E6282J109 7/14/2009 For For For For Authorize Board to Ratify and Execute Approved Resolutions New Star Asset Management Industrial and Commercial Bank of China Limited ADPV10686 9/2/2009 7/31/2009 For For For For Approve Capital Injection of an Amount Equivalent to RMB 3 Billion in ICBC Financial Leasing Co., Ltd. New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Accept Financial Statements and Statutory Reports New Star Asset Management SABMiller plc G77395104 7/31/2009 Against For Against Against Approve Remuneration Report New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Elect Dambisa Moyo as Director New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Re-elect Meyer Kahn as Director New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Re-elect Lord Robert Fellowes as Director New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Re-elect Geoffrey Bible as Director New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Re-elect Liz Doherty as Director New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Re-elect Miles Morland as Director New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Re-elect Carlos Perez Davila as Director New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Re-elect Cyril Ramaphosa as Director New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Re-elect Alejandro Santo Domingo Davila as Director New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Approve Final Dividend of 42 US Cents Per Ordinary Share New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Reappoint PricewaterhouseCoopers LLP as Auditors of the Company New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Authorise Board to Fix Remuneration of Auditors New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 7,847,370 New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 7,847,370 New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Authorise 156,947,400 Ordinary Shares for Market Purchase New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Approve That a General Meeting Other Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice New Star Asset Management SABMiller plc G77395104 7/31/2009 For For For For Adopt New Articles of Association New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Accept Financial Statements and Statutory Reports New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Approve Remuneration Report New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Approve Final Dividend of 8.39 Pence Per Ordinary Share New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Re-elect Richard Brasher as Director New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Re-elect Philip Clarke as Director New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Re-elect Andrew Higginson as Director New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Re-elect Charles Allen as Director New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Re-elect Dr Harald Einsmann as Director New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Elect Jacqueline Tammenoms Bakker as Director New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Elect Patrick Cescau as Director New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Elect Ken Hanna as Director New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Elect Laurie Mcllwee as Director New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Reappoint PricewaterhouseCoopers LLP as Auditors of the Company New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Authorise Board to Fix Remuneration of Auditors New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Approve Increase in Authorised Ordinary Share Capital from GBP 542,900,000 to GBP 667,900,000 New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Subject to the Passing of Resolution Numbered 15, Authorise Issue of Equity with Rights up to GBP 130,360,454 and an Additional Amount Pursuant to a Rights Issue of up to GBP 260,720,908 After Deducting Any Securities Issued Under the General Authority New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Subject to the Passing of Resolution Numbered 16, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of GBP 19,751,583 New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Authorise 790,063,358 Ordinary Shares for Market Purchase New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Auth. Company and Subsidiaries to Make EU Political Donations to Political Parties or Independent Election Candidates up to GBP 100,000, to Political Org. Other Than Political Parties up to GBP 100,000 and Incur EU Political Expenditure up to GBP 100,000 New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Approve Tesco plc Group Bonus Plan New Star Asset Management Tesco plc G87621101 7/3/2009 Against For Against Against Amend Tesco plc 2004 Discretionary Share Option Plan New Star Asset Management Tesco plc G87621101 7/3/2009 For For For For Approve That a General Meeting Other Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice New Star Asset Management Tesco plc G87621101 7/3/2009 Against Against Against Against Resolve that the Directors Allocate a NED to Tesco's Coprporate Responsibility Committee; Commit to Annual Reporting Publicly on Performance and Progress on Relevant Tesco Policies; Implement Improvements to Tesco's UK Meat and Poultry Supply Chain New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Accept Financial Statements and Statutory Reports New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Re-elect Sir John Bond as Director New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Re-elect John Buchanan as Director New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Re-elect Vittorio Colao as Director New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Elect Michel Combes as Director New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Re-elect Andy Halford as Director New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Re-elect Alan Jebson as Director New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Elect Samuel Jonah as Director New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Re-elect Nick Land as Director New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Re-elect Anne Lauvergeon as Director New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Re-elect Simon Murray as Director New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Elect Stephen Pusey as Director New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Re-elect Luc Vandevelde as Director New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Re-elect Anthony Watson as Director New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Re-elect Philip Yea as Director New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Approve Final Dividend of 5.20 Pence Per Ordinary Share New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Approve Remuneration Report New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Reappoint Deloitte LLP as Auditors of the Company New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Authorise the Audit Committee to Fix Remuneration of Auditors New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Authorise Issue of Equity or Equity-Linked Securities with Pre-emptive Rights up to Aggregate Nominal Amount of USD 1,193,532,658 New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Subject to the Passing of Resolution 20, Authorise Issue of Equity or Equity-Linked Securities without Pre-emptive Rights up to Aggregate Nominal Amount of USD 330,323,367 New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Authorise 5,200,000,000 Ordinary Shares for Market Purchase New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Adopt New Articles of Association New Star Asset Management Vodafone Group plc G93882135 7/28/2009 For For For For Approve That a General Meeting Other Than an Annual General Meeting May Be Called on Not Less Than 14 Clear Days' Notice Name of Fund: Frontegra Netols Small Cap Value Fund Period: 7/1/09 - 6/30/10 Name of Fund: Frontegra Netols Small Cap Value Fund Period: July 1, 2009 - June 30, 2010 Company Name Meeting Date CUSIP Ticker ALASKA COMMUNICATIONS SYSTEMS GROUP, INC 10-Jul-2009 01167P101 ALSK Vote MRV Proposal Proposed by Issuer or Security Holder 01 DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.LIANE PELLETIER Management For For 1.2.BRIAN ROGERS Management For For 1.3.JOHN M. EGAN Management For For 1.4.GARY R. DONAHEE Management For For 1.5.EDWARD J. HAYES, JR. Management For For 1.6.ANNETTE JACOBS Management For For 1.7.DAVID SOUTHWELL Management For For 1.8.PETER D. LEY Management Against For 2.TO APPROVE AN AMENDMENT TO OUR 1, 2012, ALLOCATING AN ADDITIONAL 3,500, Management Comments-Against Non Specific Performance Measures Against For 3.TO APPROVE AN AMENDMENT TO OUR 1, 2,000 Management Comments-Against We vote against Employee share purchase programs, where the shares are purchased at a price that is a discount to fair market value Against For 4.TO APPROVE AN AMENDMENT TO OUR 1999 NON-EMPLOYEE DIRECTORS STOCK COMPENSATION PLAN TO EXTEND THE TERM OF THE PLAN TO DECEMBER 31, 2,000 Management Comments-Against Non Specific Performance Measures For For 5.TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANYS INDEPENDENT AUDITORS FOR THE YEAR ENDING DECEMBER 31, 2009. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker SUN COMMUNITIES, INC. 29-Jul-10 SUI Vote MRV Proposal Proposed by Issuer or Security Holder For 1. DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.TED J. SIMON Management For For 1.2.PAUL D. LAPIDES Management For For 1.3.ROBERT H. NAFTALY Management Against For 2.APPROVAL OF THE SUN COMMUNITIES, INC. EQUITY INCENTIVE PLAN. Management Comments-Against Non Specific Performance Measures Company Name Meeting Date CUSIP Ticker HAEMONETICS CORPORATION 30-Jul-2009 HAE Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.RONALD GELBMAN Management For For 1.2.BRAD NUTTER Management For For 2.TO RATIFY THE SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR FISCAL YEAR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy For 99.SUCH OTHER BUSINESS AS MAY PROPERLY COME BEFORE THE MEETING OR A ADJOURNMENT THEREOF. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker MEDICAL ACTION INDUSTRIES INC. 13-Aug-2009 58449L100 MDCI Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.HENRY A. BERLING Management For For 1.2.RICHARD G. SATIN Management Against For 2.APPROVE AN AMENDMENT TO THE COMPANY'S 1996 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN TO INCREASE THE NUMBER OF OPTIONS GRANTED ANNUALLY TO EACH NON-EMPLOYEE DIRECTOR FROM 2,,500 OPTIONS Management Comments-Against Non Specific Performance Measures For For 3.APPROVAL OF THE RATIFICATION OF GRANT THORNTON LLP AS INDEPENDENT PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE FISCAL YEAR ENDING MARCH 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker SCHOOL SPECIALTY, INC. 18-Aug-09 SCHS Vote MRV Proposal Proposed by Issuer or Security Holder DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.DAVID J. VANDER ZANDEN Management For 1.2.JACQUELINE F. WOODS Management For For 2.APPROVAL OF THE AMENDMENT TO SCHOOL SPECIALTY'S ARTICLES OF INCORPORATION WITH RESPECT TO SHAREHOLDER ELECTION OF DIRECTORS APPOINTED TO FILL BOARD VACANCIES. Management Comments-FOR Agrees with our Proxy Voting Policy For For 3.RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS SCHOOL SPECIALTY, INC.'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2009. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker PSS WORLD MEDICAL, INC. 20-Aug-2009 69366A100 PSSI Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management For Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.JEFFREY C. CROWE Management For For 1.2.STEVEN T. HALVERSON Management Against For 2.TO APPROVE THE AMENDED AND RESTATED 2 Management Comments-Against Non Specific Performance Measures For For 3.TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker AMERICAN SCIENCE AND ENGINEERING, INC. 10-Sep-2009 ASEI Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.ANTHONY R. FABIANO Management For For 1.2.DENIS R. BROWN Management For For 1.3.JOHN A. GORDON Management For For 1.4.HAMILTON W. HELMER Management For For 1.5.ERNEST J. MONIZ Management For For 1.6.MARK THOMPSON Management For For 1.7.CARL W. VOGT Management Against For 2.TO INCREASE THE NUMBER OF SHARES AUTHORIZED TO BE ISSUED UNDER THE 2 Management Comments-Against Non Specific Performance Measures For For 3.TO RATIFY THE SELECTION OF CATURANO AND COMPANY, P.C. THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS FOR THE FISCAL YEAR ENDING MARCH 31, 2010 Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker SMITH & WESSON HOLDING CORPORATION 14-Sep-2009 SWHC Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.BARRY M. MONHEIT Management For For 1.2.ROBERT L. SCOTT Management For For 1.3.MICHAEL F. GOLDEN Management For For 1.4.JEFFREY D. BUCHANAN Management For For 1.5.JOHN B. FURMAN Management For For 1.6.MITCHELL A. SALTZ Management For For 1.7.DAVID M. STONE Management For For 1.8.I. MARIE WADECKI Management For For 2.TO RATIFY THE APPOINTMENT OF BDO SEIDMAN, LLP, AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, AS THE INDEPENDENT AUDITOR OF OUR COMPANY FOR THE FISCAL YEAR ENDING APRIL 30, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker NORTH AMERICAN ENERGY PARTNERS INC. 24-Sep-09 NOA Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.THE ELECTION OF DIRECTORS AS SPECIFIED IN THE MANAGEMENT INFORMATION CIRCULAR OF THE CORPORATION DATED JULY 31, 2009 (THE "INFORMATION CIRCULAR") IN CONNECTION WITH THE MEETING; Management Comments-FOR Agrees with our Proxy Voting Policy For For 2.THE RE-APPOINTMENT OF KPMG LLP, CHARTERED ACCOUNTANTS, AS AUDITORS OF THE CORPORATION FOR THE ENSUING YEAR AND THE AUTHORIZATION OF THE DIRECTORS TO FIX THEIR REMUNERATION AS SUCH; Management Comments-FOR Agrees with our Proxy Voting Policy Against For 3.THE RESOLUTION SET OUT IN SCHEDULE "A" OF THE INFORMATION CIRCULAR APPROVING THE UNALLOCATED OPTIONS UNDER THE CORPORATION'S SHARE OPTION PLAN. Management Comments-Against Non Specific Performance Measures Company Name Meeting Date CUSIP Ticker CORINTHIAN COLLEGES, INC. 17-Nov-2009 COCO Vote MRV Proposal Proposed by Issuer or Security Holder DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.PAUL R. ST. PIERRE Management For For 1.2.LINDA AREY SKLADANY Management For For 1.3.ROBERT LEE Management For For 2.RATIFICATION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING JUNE 30, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker CACI INTERNATIONAL INC 18-Nov-2009 CACI Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.DAN R. BANNISTER Management For For 1.2.PAUL M. COFONI Management For For 1.3.GORDON R. ENGLAND Management For For 1.4.JAMES S. GILMORE III Management For For 1.5.GREGORY G. JOHNSON Management For For 1.6.RICHARD L. LEATHERWOOD Management For For 1.7.J. PHILLIP LONDON Management For For 1.8.JAMES L. PAVITT Management For For 1.9.WARREN R. PHILLIPS Management For For 1.10.CHARLES P. REVOILE Management For For 1.11.WILLIAM S. WALLACE Management Against For 2.TO APPROVE THE AMENDMENT OF THE COMPANY'S 2, Management Comments-Against We vote against Employee share purchase programs, where the shares are purchased at a price that is a discount to fair market value Against For 3.TO APPROVE THE AMENDMENT OF THE COMPANY'S 2, RESTRICTED STOCK UNITS OR UNRESTRICTED STOCK Management FROM 1,500,,500,000. Comments-Against Non Specific Performance Measures For For 4.TO APPROVE A PROPOSAL TO ADJOURN THE MEETING, If NECESSARY, TO PERMIT FURTHER SOLICITATION OF PROXIES, IF THERE ARE NOT SUFFICIENT VOTES AT THE TIME OF THE MEETING TO APPROVE ITEM 2 OR ITEM 3. Management Comments-FOR Agrees with our Proxy Voting Policy For For 5.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR FISCAL YEAR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker SUNRISE SENIOR LIVING, INC. 18-Nov-2009 86768K106 SRZ Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-2 - Thomas J. Donohue WITHHELD Pending ongoing SEC investigations, we see it in the shareholders best interest to withhold votes from the directors involved. 5 - J. Douglas Holladay WITHHELD Pending ongoing SEC investigations, we see it in the shareholders best interest to withhold votes from the directors involved. For For 1.1.GLYN F. AEPPEL Management Withheld For 1.2.THOMAS J. DONOHUE Management For For 1.3.DAVID I. FUENTE Management For For 1.4.STEPHEN D. HARLAN Management Withheld For 1.5.J. DOUGLAS HOLLADAY Management For For 1.6.WILLIAM G. LITTLE Management For 2.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SUNRISE'S INDEPENDENT REGISTERED PUBLIC SUNRISE'S INDEPENDENT REGISTERED PUBLIC DECEMBER 31, 2009. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker TERRA INDUSTRIES INC. 20-Nov-09 TRA Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy Enhance shareholder value by keeping existing management in place. For For 1.1.MARTHA O. HESSE Management For For 1.2.DENNIS MCGLONE Management For For 1.3.HENRY R. SLACK Management For For 2.RATIFICATION OF AUDIT COMMITTEE'S SELECTION OF DELOITTE & TOUCHE LLP AS INDEPENDENT ACCOUNTANTS FOR 2009. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker ROBBINS & MYERS, INC. 06-Jan-2010 RBN Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.RICHARD J. GIROMINI Management For For 1.2.STEPHEN F. KIRK Management For For 1.3.PETER C. WALLACE Management Against For 2.RE-APPROVE PERFORMANCE GOALS FOR THE ROBBINS & MYERS, INC. 2 Management Comments-Against Non Specific Performance Measures For For 3.APPROVAL OF THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR ENDING AUGUST 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker UNITED NATURAL FOODS, INC. 13-Jan-2010 UNFI Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.1.ELECTION OF DIRECTOR: JOSEPH M. CIANCIOLO Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.2.ELECTION OF DIRECTOR: PETER Management Comments-FOR Agrees with our Proxy Voting Policy For For 2.TO RATIFY THE SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING JULY 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker COMMERCIAL METALS COMPANY 28-Jan-2010 CMC Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.RHYS J. BEST Management For For 1.2.RICHARD B. KELSON Management For For 1.3.MURRAY R. MCCLEAN Management Against For 2.VOTE TO APPROVE THE ADOPTION OF THE COMMERCIAL METALS COMPANY 2 Management Comments-Against Non Specific Performance Measures Against For 3.VOTE TO APPROVE THE AMENDMENT TO THE COMMERCIAL METALS COMPANY 2006 LONG-TERM EQUITY INCENTIVE PLAN. Management Comments-Against Non Specific Performance Measures Against For 4.VOTE TO APPROVE THE AMENDMENT TO THE COMMERCIAL METALS COMPANY 1999 NON-EMPLOYEE DIRECTOR STOCK PLAN, SECOND AMENDMENT AND RESTATEMENT. Management Comments-Against Non Specific Performance Measures For For 5.VOTE TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker FAIR ISAAC CORPORATION 2-Feb-10 FICO Vote MRV Proposal Proposed by Issuer or Security Holder DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.A. GEORGE BATTLE Management For For 1.2.NICHOLAS F. GRAZIANO Management For For 1.3.MARK N. GREENE Management For For 1.4.ALEX W. HART Management For For 1.5.JAMES D. KIRSNER Management For For 1.6.WILLIAM J. LANSING Management For For 1.7.RAHUL N. MERCHANT Management For For 1.8.MARGARET L. TAYLOR Management For For 1.9.DUANE E. WHITE Management For For 2.TO APPROVE AN AMENDMENT TO THE COMPANY'S RESTATED CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING IN THE ELECTION OF DIRECTORS. Management Comments-FOR Agrees with our Proxy Voting Policy For For 3.TO APPROVE AN AMENDMENT TO THE COMPANY'S BYLAWS TO CHANGE THE STANDARD FOR THE ELECTION OF DIRECTORS IN UNCONTESTED ELECTIONS FROM A PLURALITY VOTING STANDARD TO A MAJORITY VOTING STANDARD. Management Comments-FOR Agrees with our Proxy Voting Policy For For 4.TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT AUDITORS OF THE CURRENT FISCAL YEAR. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker NORDSON CORPORATION 16-Feb-2010 NDSN Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.LEE C. BANKS Management For For 1.2.RANDOLPH W. CARSON Management For For 1.3.MICHAEL F. HILTON Management For For 1.4.VICTOR L. RICHEY, JR. Management For For 1.5.BENEDICT P. ROSEN Management For For 2.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS NORDSON'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING OCTOBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker TETRA TECH, INC. 25-Feb-2010 88162G103 TTEK Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.DAN L. BATRACK Management For For 1.2.HUGH M. GRANT Management For For 1.3.PATRICK C. HADEN Management For For 1.4.J. CHRISTOPHER LEWIS Management For For 1.5.ALBERT E. SMITH Management For For 1.6.J. KENNETH THOMPSON Management For For 1.7.RICHARD H. TRULY Management For For 2.TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL YEAR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker TITAN INTERNATIONAL, INC. 04-Mar-2010 88830M102 TWI Vote MRV Proposal Proposed by Issuer or Security Holder For For 1.TO APPROVE AN AMENDMENT TO THE COMPANY'S TO APPROVE AN AMENDMENT TO THE COMPANY'S TO INCREASE THE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK FROM 60,000,,000,000 SHARES. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker SPARTECH CORPORATION 11-Mar-2010 SEH Vote MRV Proposal Proposed by Issuer or Security Holder For 1.1.ELECTION OF DIRECTOR: EDWARD J. DINEEN Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.2.ELECTION OF DIRECTOR: VICTORIA M. HOLT Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.3.ELECTION OF DIRECTOR: WALTER J. KLEIN Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.4.ELECTION OF DIRECTOR: PAMELA F. LENEHAN Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.5.ELECTION OF DIRECTOR: MYLES S. ODANIELL Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.6.ELECTION OF DIRECTOR: CRAIG A. WOLFANGER Management Comments-FOR Agrees with our Proxy Voting Policy For For 2.RATIFICATION OF SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker IDEX CORPORATION 06-Apr-2010 45167R104 IEX Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.NEIL A. SPRINGER Management For For 1.2.RUBY R. CHANDY Management Against For 2.TO APPROVE AN AMENDMENT AND RESTATEMENT OF THE IDEX CORPORATION INCENTIVE AWARD PLAN. Management Comments-Against Non Specific Performance Measures For For 3.TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker PROSPERITY BANCSHARES, INC. 20-Apr-2010 PRSP Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.LEAH HENDERSON Management For For 1.2.LEAH HENDERSON Management For For 1.3.DAVID ZALMAN Management For For 1.4.ERVAN E. ZOUZALIK Management For For 2.ERVAN E. ZOUZALIK TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy For Against 3.APPROVAL OF A SHAREHOLDER PROPOSAL TO ELIMINATE CLASSIFICATION OF TERMS OF THE BOARD OF DIRECTORS OF THE COMPANY AND TO REQUIRE THAT ALL DIRECTORS STAND FOR ELECTION ANNUALLY. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker GREENHILL & CO., INC. 21-Apr-2010 GHL Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.ROBERT F. GREENHILL Management For For 1.2.ROBERT F. GREENHILL Management For For 1.3.SIMON A. BORROWS Management For For 1.4.JOHN C. DANFORTH Management For For 1.5.STEVEN F. GOLDSTONE Management For For 1.6.STEPHEN L. KEY Management For For 1.7.ROBERT T. BLAKELY Management For For 2.RATIFICATION OF SELECTION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker GTSI CORP. 21-Apr-2010 36238K103 GTSI Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.DANIEL R. YOUNG* Management For For 1.2.JOSEPH "KEITH" KELLOGG* Management For For 1.3.LLOYD GRIFFITHS* Management For For 1.4.LINWOOD (CHIP) LACY JR* Management For For 1.5.SCOTT W. FRIEDLANDER** Management Company Name Meeting Date CUSIP Ticker WESTAMERICA BANCORPORATION 22-Apr-2010 WABC Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.E. ALLEN Management For For 1.2.E. ALLEN Management For For 1.3.E.J. BOWLER Management For For 1.4.A. LATNO, JR. Management For For 1.5.P. LYNCH Management For For 1.6.C. MACMILLAN Management For For 1.7.R. NELSON Management For For 1.8.D. PAYNE Management For For 1.9.D. PAYNE Management For For 2.RATIFICATION OF INDEPENDENT AUDITORS. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker BANK OF HAWAII CORPORATION 23-Apr-2010 BOH Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.S. HAUNANI APOLIONA Management For For 1.2.MARY G. F. BITTERMAN Management For For 1.3.MARK A. BURAK Management For For 1.4.MICHAEL J. CHUN Management For For 1.5.CLINTON R. CHURCHILL Management For For 1.6.DAVID A. HEENAN Management For For 1.7.PETER S. HO Management For For 1.8.ROBERT HURET Management For For 1.9.ALLAN R. LANDON Management For For 1.10KENT T. LUCIEN Management For For 1.11.MARTIN A. STEIN Management For For 1.12.DONALD M. TAKAKI Management For For 1.13.BARBARA J. TANABE Management For For 1.14.ROBERT W. WO., JR. Management For For 2.RATIFICATION OF SELECTION OF AN INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (ERNST & YOUNG). Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker DOMINO'S PIZZA, INC. 28-Apr-2010 25754A201 DPZ Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.J. PATRICK DOYLE Management For For 1.2.GREGORY A. TROJAN Management For For 1.3.JAMES A. GOLDMAN Management Against For 2.APPROVAL OF THE AMENDED AND RESTATED DOMINO'S PIZZA SENIOR EXECUTIVE ANNUAL INCENTIVE PLAN. Management Comments-Against Non Specific Performance Measures For For 3.RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS OF THE COMPANY FOR THE CURRENT YEAR. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker COMMUNITY BANK SYSTEM, INC. 28-Apr-2010 CBU Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.MARK J. BOLUS Management For For 1.2.NICHOLAS A. DICERBO Management For For 1.3.NEIL E. FESETTE Management For For 1.4.JAMES A. GABRIEL Management For For 1.5.EDWARD S. MUCENSKI Management For For 1.6.CHARLES E. PARENTE Management For For 1.7.JOHN PARENTE Management For For 1.8.JOHN F. WHIPPLE, JR. Management For For 2.RATIFICATION OF APPOINTMENT OF PWC AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker GLACIER BANCORP, INC. 28-Apr-2010 37637Q105 GBCI Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.MICHAEL J. BLODNICK Management For For 1.2.JAMES M. ENGLISH Management For For 1.3.ALLEN J. FETSCHER Management For For 1.4.DALLAS I. HERRON Management For For 1.5.JON W. HIPPLER Management For For 1.6.CRAIG A. LANGEL Management For For 1.7.L. PETER LARSON Management For For 1.8.DOUGLAS J. MCBRIDE Management For For 1.9.JOHN W. MURDOCH Management For For 1.10EVERIT A. SLITER Management For For 2.TO RATIFY THE APPOINTMENT OF BKD, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker ALEXANDER & BALDWIN, INC. 29-Apr-2010 ALEX Vote MRV Proposal Proposed by Issuer or Security Holder For ALEX Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.W.B. BAIRD Management For For 1.2.M.J. CHUN Management For For 1.3.W.A. DOANE Management For For 1.4.W.A. DODS, JR. Management For For 1.5.C.G. KING Management For For 1.6.S.M. KURIYAMA Management For For 1.7.C.H. LAU Management For For 1.8.D.M. PASQUALE Management For For 1.9.M.G. SHAW Management For For 1.10.J.N. WATANABE Management For For 2.PROPOSAL TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE CORPORATION. Management Comments-FOR Agrees with our Proxy Voting Policy Against For 3.PROPOSAL TO APPROVE THEAMENDED AND RESTATED ALEXANDER & BALDWIN, INC. 2 Management Comments-Against Non Specific Performance Measures Company Name Meeting Date CUSIP Ticker TREEHOUSE FOODS, INC. 29-Apr-2010 89469A104 THS Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.DIANA S. FERGUSON Management For For 1.2.GEORGE V. BAYLY Management For For 1.3.GARY D. SMITH Management For For 2.RATIFICATION OF THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker TRACTOR SUPPLY COMPANY 29-Apr-2010 TSCO Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.JAMES F. WRIGHT Management For For 1.2.JOHNSTON C. ADAMS Management For For 1.3.WILLIAM BASS Management For For 1.4.JACK C. BINGLEMAN Management For For 1.5.RICHARD W. FROST Management For For 1.6.CYNTHIA T. JAMISON Management For For 1.7.GERARD E. JONES Management For For 1.8.GEORGE MACKENZIE Management For For 1.9.EDNA K. MORRIS Management For For 2.TO RATIFY THE REAPPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 25, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker GARDNER DENVER, INC. 04-May-2010 GDI Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.FRANK J. HANSEN Management For For 1.2.DIANE K. SCHUMACHER Management For For 1.3.CHARLES L. SZEWS Management For For 2.TO RATIFY THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Against For 3.TO CONSIDER AND VOTE UPON THE APPROVAL OF THE COMPANY'S EXECUTIVE ANNUAL BONUS PLAN. Management Comments-Against Non Specific Performance Measures Against Against 4.TO CONSIDER AND VOTE UPON A STOCKHOLDER PROPOSAL REQUESTING THAT THE COMPANY AMEND ITS WRITTEN EQUAL EMPLOYMENT OPPORTUNITY POLICY TO EXPLICITLY PROHIBIT DISCRIMINATION BASED ON SEXUAL ORIENTATION AND GENDER IDENTITY AND SUBSTANTIALLY IMPLEMENT THE POLICY, IF PROPERLY PRESENTED AT THE ANNUAL MEETING. Shareholder Comments-**Vote with management in response to shareholder proxy questions Company Name Meeting Date CUSIP Ticker UNDER ARMOUR, INC. 04-May-2010 UA Vote MRV Proposal Proposed by Issuer or Security Holder For DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.KEVIN A. PLANK Management For For 1.2.BYRON K. ADAMS, JR. Management For For 1.3.DOUGLAS E. COLTHARP Management For For 1.4.ANTHONY W. DEERING Management For For 1.5.A.B. KRONGARD Management For For 1.6.WILLIAM R. MCDERMOTT Management For For 1.7.HARVEY L. SANDERS Management For For 1.8.THOMAS J. SIPPEL Management For For 2.RATIFICATION OF APPOINTMENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker ADVANCED ENERGY INDUSTRIES, INC. 04-May-2010 AEIS Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For DOUGLAS S. SCHATZ Management For For FREDERICK A. BALL Management For For RICHARD P. BECK Management For For HANS GEORG BETZ Management For For TRUNG T. DOAN Management For For EDWARD C. GRADY Management For For TERRY HUDGENS Management For For THOMAS M. ROHRS Management For For 2.RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS ADVANCED ENERGY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Against For 3.APPROVAL OF AN INCREASE IN THE NUMBER OF SHARES AUTHORIZED FOR ISSUANCE UNDER THE 2,500,,500,000 SHARES. Management Comments-Against Non Specific Performance Measures Against For 4.APPROVAL OF AN INCREASE IN THE TOTAL NUMBER OF SHARES OF COMMON STOCK AUTHORIZED FOR ISSUANCE UNDER THE EMPLOYEE STOCK PURCHASE PLAN FROM 500,,000,000 SHARES. Management Comments-Against We vote against Employee share purchase programs, where the shares are purchased at a price that is a discount to fair market value Company Name Meeting Date CUSIP Ticker REHABCARE GROUP, INC. 04-May-2010 RHB Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For COLLEEN CONWAY-WELCH Management For For CHRISTOPHER T. HJELM Management For For ANTHONY S. PISZEL Management For For SUZAN L. RAYNER Management For For HARRY E. RICH Management For For JOHN H. SHORT Management For For LARRY WARREN Management For For THEODORE M. WIGHT Management For For 2.TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Against For 3.TO APPROVE THE REHABCARE GROUP, INC. 2, INC. 2, 2010). Management Comments-Against Non Specific Performance Measures Company Name Meeting Date CUSIP Ticker SUNRISE SENIOR LIVING, INC. 04-May-2010 86768K106 SRZ Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For GLYN F. AEPPEL Management For For THOMAS J. DONOHUE Management For For DAVID I. FUENTE Management For For STEPHEN D. HARLAN Management For For PAUL J. KLAASSEN Management For For LYNN KROMINGA Management For For WILLIAM G. LITTLE Management For For MARK S. ORDAN Management Against For 2.TO APPROVE THE AMENDMENTS TO THE 2, INCLUDING A 2,500, Management Comments-Against Non Specific Performance Measures For For 3.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS SUNRISE'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ITS FISCAL YEAR ENDING DECEMBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker LANCE, INC. 04-May-2010 LNCE Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For DAVID V. SINGER Management For For DAN C. SWANDER Management For For S. LANCE VAN EVERY Management Against For 2.APPROVAL OF AMENDMENTS TO LANCE, INC. 2 Management Comments-Against Non Specific Performance Measures For For 3.RATIFICATION OF SELECTION OF KPMG LLP AS INDEPENDENT PUBLIC ACCOUNTANTS. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker COMPASS MINERALS INTERNATIONAL, INC. 05-May-2010 20451N101 CMP Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For ANGELO C. BRISIMITZAKIS Management For For TIMOTHY R. SNIDER Management For For PAUL S. WILLIAMS Management For For 2.RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT AUDITORS FOR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Against For 3.RE-APPROVE CERTAIN PROVISIONS OF THE COMPANY'S 2(M) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED. Management Comments-Against Non Specific Performance Measures Company Name Meeting Date CUSIP Ticker FAIRCHILD SEMICONDUCTOR INTL., INC. 05-May-2010 FCS Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For CHARLES P. CARINALLI Management For For RANDY W. CARSON Management For For ANTHONY LEAR Management For For THOMAS L. MAGNANTI Management For For KEVIN J. MCGARITY Management For For BRYAN R. ROUB Management For For RONALD W. SHELLY Management For For MARK S. THOMPSON Management For For 2.PROPOSAL TO APPROVE AN AMENDMENT TO OUR CERTIFICATE OF INCORPORATION TO ELIMINATE CUMULATIVE VOTING IN CONNECTION WITH OUR BOARD OF DIRECTORS' ADOPTION OF A MAJORITY VOTING STANDARD IN UNCONTESTED DIRECTOR ELECTIONS. Management Comments-FOR Agrees with our Proxy Voting Policy Against For 3.PROPOSAL TO APPROVE AN AMENDMENT TO THE FAIRCHILD SEMICONDUCTOR 2 Management Comments-Against Non Specific Performance Measures For For 4.PROPOSAL TO RATIFY THE APPOINTMENT OF KPMG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker ENTEGRIS, INC. 05-May-2010 29362U104 ENTG Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Comments-FOR Agrees with our Proxy Voting Policy For For GIDEON ARGOV Management For For MICHAEL A. BRADLEY Management For For MARVIN D. BURKETT Management For For MICHAEL P.C. CARNS Management For For DANIEL W. CHRISTMAN Management For For GARY F. KLINGL Management For For ROGER D. MCDANIEL Management For For PAUL L.H. OLSON Management For For BRIAN F. SULLIVAN Management For For 2.RATIFY APPOINTMENT OF KPMG LLP AS ENTEGRIS' INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Against For 3.APPROVE ENTEGRIS 2 Management Comments-Against Non Specific Performance Measures Company Name Meeting Date CUSIP Ticker FIRST INDUSTRIAL REALTY TRUST, INC. 05-May-2010 32054K103 FR Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For MATTHEW S. DOMINSKI Management For For H. PATRICK HACKETT, JR. Management For For 2.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker KANSAS CITY SOUTHERN 6-May-10 KSU Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For LU M. CORDOVA Management For For TERRENCE P. DUNN Management For For ANTONIO O. GARZA, JR. Management For For DAVID L. STARLING Management For For 2.RATIFICATION OF THE AUDIT COMMITTEE'S SELECTION OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker MGIC INVESTMENT CORPORATION 6-May-10 MTG Vote MRV Proposal Proposed by Issuer or Security Holder For 1.1ELECTION OF DIRECTOR: JAMES A. ABBOTT Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.2.ELECTION OF DIRECTOR: THOMAS M. HAGERTY Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.3.ELECTION OF DIRECTOR: MICHAEL E. LEHMAN Management Comments-FOR Agrees with our Proxy Voting Policy For For 2.APPROVE THE RIGHTS AGREEMENT BY AND BETWEEN MGIC INVESTMENT CORPORATION AND WELLS FARGO BANK, NATIONAL ASSOCIATION, AS AMENDED THROUGH DECEMBER 29, 2009. Management Comments-FOR Agrees with our Proxy Voting Policy For For 3.RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF MGIC INVESTMENT CORPORATION. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker WHITING PETROLEUM CORPORATION 06-May-2010 WLL Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For THOMAS L. ALLER Management For For THOMAS P. BRIGGS Management For For 2.APPROVAL OF AMENDMENT TO CERTIFICATE OF INCORPORATION TO INCREASE NUMBER OF AUTHORIZED SHARES OF COMMON STOCK. Management Comments-FOR Agrees with our Proxy Voting Policy For For 3.RATIFICATION OF APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker GIBRALTAR INDUSTRIES, INC. 06-May-2010 ROCK Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For WILLIAM J. COLOMBO Management For For GERALD S. LIPPES Management For For 2.PROPOSAL TO APPROVE THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker THE HANOVER INSURANCE GROUP, INC. 11-May-10 THG Vote MRV Proposal Proposed by Issuer or Security Holder For 1.1.ELECTION OF DIRECTOR FOR THREE YEAR TERM EXPIRING IN 2013: MICHAEL P. ANGELINI Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.2.ELECTION OF DIRECTOR FOR THREE YEAR TERM EXPIRING IN 2013: P. KEVIN CONDRON Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.3.ELECTION OF DIRECTOR FOR THREE YEAR TERM EXPIRING IN 2013: NEAL F. FINNEGAN Management Comments-FOR Agrees with our Proxy Voting Policy For For TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE HANOVER INSURANCE GROUP, INC. FOR 2010 Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker OLD NATIONAL BANCORP 11-May-10 ONB Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For JOSEPH D. BARNETTE, JR. Management For For ALAN W. BRAUN Management For For LARRY E. DUNIGAN Management For For NIEL C. ELLERBROOK Management For For ANDREW E. GOEBEL Management For For ROBERT G. JONES Management For For PHELPS L. LAMBERT Management For For ARTHUR H. MCELWEE, JR. Management For For MARJORIE Z. SOYUGENC Management For For KELLY N. STANLEY Management For For LINDA E. WHITE Management For For 2.RATIFICATION OF THE APPOINTMENT OF CROWE HORWATH LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker FOREST OIL CORPORATION 12-May-10 FST Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For LOREN K. CARROLL Management For For PATRICK R. MCDONALD Management For For RAYMOND I. WILCOX Management Against For 2.PROPOSAL TO APPROVE AN AMENDMENT TO THE FOREST OIL CORPORATION 2(I) ADD 4,000,, (II) FURTHER RESTRICT THE ABILITY OF FOREST TO REPRICE OR EXCHANGE UNDERWATER OPTIONS OR STOCK APPRECIATION RIGHTS, (III) PROHIBIT PAYMENTS IN CONNECTION WITH A CORPORATE CHANGE PRIOR TO THE CORPORATE CHANGE Management Comments-Against Non Specific Performance Measures For For 3.PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS FOREST'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker MANTECH INTERNATIONAL CORP. 12-May-10 MANT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For GEORGE J. PEDERSEN Management For For RICHARD L. ARMITAGE Management For For MARY K. BUSH Management For For BARRY G. CAMPBELL Management For For W.R. FATZINGER, JR. Management For For DAVID E. JEREMIAH Management For For RICHARD J. KERR Management For For KENNETH A. MINIHAN Management For For STEPHEN W. PORTER Management For For LAWRENCE B. PRIOR, III Management For For 2.RATIFY OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS THE COMPANY'S INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010 Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker TENNECO INC. 12-May-10 TEN Vote MRV Proposal Proposed by Issuer or Security Holder For 1.1.ELECTION OF DIRECTOR: CHARLES W. CRAMB Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.2ELECTION OF DIRECTOR: DENNIS J. LETHAM Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.3.ELECTION OF DIRECTOR: FRANK E. MACHER Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.4.ELECTION OF DIRECTOR: HARI N. NAIR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.5.ELECTION OF DIRECTOR: ROGER B. PORTER Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.6.ELECTION OF DIRECTOR: DAVID B. PRICE, JR. Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.7.ELECTION OF DIRECTOR: GREGG M. SHERRILL Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.8.ELECTION OF DIRECTOR: PAUL T. STECKO Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.9.ELECTION OF DIRECTOR: MITSUNOBU TAKEUCHI Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.10ELECTION OF DIRECTOR: JANE L. WARNER Management Comments-FOR Agrees with our Proxy Voting Policy For For 2.APPROVE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT PUBLIC ACCOUNTANTS FOR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker WABTEC CORPORATION 12-May-10 WAB Vote MRV Proposal Proposed by Issuer or Security Holder 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For ROBERT J. BROOKS Management For For WILLIAM E. KASSLING Management For For ALBERT J. NEUPAVER Management For For 2.RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT PUBLIC ACCOUNTING FIRM FOR THE 2 Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker DREAMWORKS ANIMATION SKG, INC. 12-May-10 26153C103 DWA Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For JEFFREY KATZENBERG Management For For ROGER A. ENRICO Management For For LEWIS COLEMAN Management For For HARRY BRITTENHAM Management For For THOMAS FRESTON Management For For JUDSON C. GREEN Management For For MELLODY HOBSON Management For For MICHAEL MONTGOMERY Management For For NATHAN MYHRVOLD Management For For RICHARD SHERMAN Management For For 2.PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR ENDING DECEMBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Against For 3.PROPOSAL TO APPROVE THE ADOPTION OF THE 2 Management Comments-Against We vote against Employee share purchase programs, where the shares are purchased at a price that is a discount to fair market value Company Name Meeting Date CUSIP Ticker TITAN INTERNATIONAL, INC. 13-May-10 88830M102 TWI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For J. MICHAEL A. AKERS Management For For MAURICE M. TAYLOR, JR. Management For For 2.TO RATIFY THE SELECTION OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM, PRICEWATERHOUSECOOPERS LLP, TO AUDIT THE CONSOLIDATED FINANCIAL STATEMENTS OF THE COMPANY AND ITS SUBSIDIARIES FOR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker GENERAL MARITIME CORPORATION 13-May-10 Y2693R101 GMR Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For PETER C. GEORGIOPOULOS Management For For WILLIAM J. CRABTREE Management For For DR. E. GRANT GIBBONS Management For For 2.RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE INDEPENDENT AUDITORS OF THE COMPANY FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker GENTIVA HEALTH SERVICES, INC. 13-May-10 37247A102 GTIV Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For ROBERT S. FORMAN, JR. Management For For VICTOR F. GANZI Management For For PHILIP R. LOCHNER, JR. Management For For RONALD A. MALONE Management For For STUART OLSTEN Management For For SHELDON M. RETCHIN Management For For TONY STRANGE Management For For RAYMOND S. TROUBH Management For For RODNEY D. WINDLEY Management For For 2.RATIFICATION OF APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM. Management Comments-FOR Agrees with our Proxy Voting Policy Against For 3.APPROVAL OF PERFORMANCE CRITERIA UNDER COMPANY'S EXECUTIVE OFFICERS BONUS PLAN. Management Comments-Against Non Specific Performance Measures Against For 4.APPROVAL OF AMENDMENT TO COMPANY'S EMPLO STOCK PURCHASE PLAN. Management Comments-Against We vote against Employee share purchase programs, where the shares are purchased at a price that is a discount to fair market value Company Name Meeting Date CUSIP Ticker CARTER'S INC. 13-May-10 CRI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For VANESSA J. CASTAGNA Management For For WILLIAM J. MONTGORIS Management For For DAVID PULVER Management For For 2.RATIFICATION OF THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR FISCAL 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker ICU MEDICAL, INC. 14-May-10 44930G107 ICUI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For GEORGE A. LOPEZ, M.D. Management For For ROBERT S. SWINNEY, M.D Management For For 2.PROPOSAL TO RATIFY SELECTION OF DELOITTE & TOUCHE LLP AS AUDITORS FOR THE COMPANY Management Comments-FOR Agrees with our Proxy Voting Policy Against For 3.PROPOSAL TO APPROVE AMENDMENT AND RESTATEMENT OF 2 Management Comments-Against Non Specific Performance Measures Company Name Meeting Date CUSIP Ticker U.S. PHYSICAL THERAPY, INC. 18-May-2010 90337L108 USPH Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For DANIEL C. ARNOLD Management For For CHRISTOPHER J. READING Management For For LAWRANCE W. MCAFEE Management For For MARK J. BROOKNER Management For For BRUCE D. BROUSSARD Management For For BERNARD A. HARRIS, JR. Management For For MARTIN W. JOHNSTON Management For For JERALD L. PULLINS Management For For REGINALD E. SWANSON Management For For CLAYTON K. TRIER. Management Against For 2.APPROVAL OF THE AMENDED AND RESTATED 2 Management Comments-Against Non Specific Performance Measures For For 3.RATIFICATION OF THE APPOINTMENT OF GRANT THORNTON LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker HSN, INC 19-May-10 HSNI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For GREGORY R. BLATT Management For For MICHAEL C. BOYD Management For For P. BOUSQUET-CHAVANNE Management For For WILLIAM COSTELLO Management For For JAMES M. FOLLO Management For For MINDY GROSSMAN Management For For STEPHANIE KUGELMAN Management For For ARTHUR C. MARTINEZ Management For For THOMAS J. MCINERNEY Management For For JOHN B. (JAY) MORSE Management For For 2.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT REGISTERED CERTIFIED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Against For 3.TO APPROVE THE HSN, INC. EMPLOYEE STOCK PURCHASE PLAN. Management Comments-Against We vote against Employee share purchase programs, where the shares are purchased at a price that is a discount to fair market value Company Name Meeting Date CUSIP Ticker KAYDON CORPORATION 19-May-10 KDN Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For MARK A. ALEXANDER Management For For DAVID A. BRANDON Management For For PATRICK P. COYNE Management For For WILLIAM K. GERBER Management For For TIMOTHY J. O'DONOVAN Management For For JAMES O'LEARY Management For For 2.RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP, THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS, FOR THE YEAR ENDING DECEMBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker KAYDON CORPORATION 19-May-10 FMBI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.A.ELECTION OF DIRECTOR: BROTHER JAMES GAFFNEY Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.B.ELECTION OF DIRECTOR: PATRICK J. MCDONNELL Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.C.ELECTION OF DIRECTOR: MICHAEL L. SCUDDER Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.D.ELECTION OF DIRECTOR: JOHN L. STERLING Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.E.ELECTION OF DIRECTOR: J. STEPHEN VANDERWOUDE Management Comments-FOR Agrees with our Proxy Voting Policy For For 2.ADVISORY (NON-BINDING) VOTE RATIFYING THE APPOINTMENT OF ERNST & YOUNG LLP AS OUR INDEPENDENT AUDITORS FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Against For 3.APPROVAL OF CERTAIN AMENDMENTS TO AND THE APPROVAL OF CERTAIN AMENDMENTS TO AND THE BANCORP, INC. OMNIBUS STOCK AND INCENTIVE PLAN. Management Comments-Against Non Specific Performance Measures Against For 4.ADVISORY (NON-BINDING) VOTE TO APPROVE EXECUTIVE COMPENSATION. Management Comments-Against Non Specific Performance Measures Company Name Meeting Date CUSIP Ticker ANNTAYLOR STORES CORPORATION 19-May-10 ANN Vote MRV Proposal Proposed by Issuer or Security Holder For 1.1ELECTION OF DIRECTOR: MICHELLE GASS Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.2.ELECTION OF DIRECTOR: MICHAEL W. TRAPP Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.3.ELECTION OF DIRECTOR: DANIEL W. YIH Management Comments-FOR Agrees with our Proxy Voting Policy Against For 2.TO APPROVE AMENDMENTS TO THE COMPANY'S 2 Management Comments-Against Non Specific Performance Measures Against For 3.TO APPROVE AN AMENDMENT TO THE COMPANY'S ASSOCIATE DISCOUNT STOCK PURCHASE PLAN Management Comments-Against We vote against Employee share purchase programs, where the shares are purchased at a price that is a discount to fair market value For For 4.TO RATIFY THE APPOINTMENT OF DELOITTE & TOUCHE LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker ASTORIA FINANCIAL CORPORATION 19-May-10 AF Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1.1.JOHN R. CHRIN Management For For 1.2.JOHN J. CONEFRY, JR. Management For For 1.3.BRIAN M. LEENEY Management For For 1.4.THOMAS V. POWDERLY Management Against For 2.THE APPROVAL OF AN AMENDMENT TO THE ASTORIA FINANCIAL CORPORATION 2007 NON-EMPLOYEE DIRECTOR STOCK PLAN. Management Comments-Against Non Specific Performance Measures For For 3.THE RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR ASTORIA FINANCIAL CORPORATION FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker HARMONIC INC. 20-May-10 HLIT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For PATRICK J. HARSHMAN Management For For LEWIS SOLOMON Management For For HAROLD COVERT Management For For PATRICK GALLAGHER Management For For E. FLOYD KVAMME Management For For ANTHONY J. LEY Management For For WILLIAM F. REDDERSEN Management For For DAVID R. VAN VALKENBURG Management Against For 2.TO APPROVE AN AMENDMENT TO THE 1) INCREASE THE NUMBER OF SHARES OF COMMON STOCK RESERVED FOR ISSUANCE THEREUNDER BY 10,600,000 SHARES; II) TO AMEND THE COUNTING PROVISIONS FOR FULL VALUE EQUITY AWARDS; AND III) TO DECREASE THE MAXIMUM TERM OF STOCK OPTIONS TO SEVEN (7) YEARS. Management Comments-Against Non Specific Performance Measures Against For 3.TO APPROVE AN AMENDMENT TO THE 2,000 SHARESAND TO AMEND THE COUNTING PROVISIONS FOR FULL VALUE EQUITY AWARDS. Management Comments-Against Non Specific Performance Measures For For 4.TO RATIFY THE APPOINTMENT OF PRICEWATERHOUSECOOPERS LLP AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker MAGELLAN HEALTH SERVICES, INC. 20-May-10 MGLN Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For MICHAEL P. RESSNER Management For For MICHAEL DIAMENT Management For For 2.RATIFICATION OF ERNST & YOUNG LLP AS INDEPENDENT AUDITORS FOR FISCAL YEAR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker FUEL TECH INC. 20-May-10 FTEK Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For DOUGLAS G. BAILEY Management For For RALPH E. BAILEY Management For For MIGUEL ESPINOSA Management For For CHARLES W. GRINNELL Management For For THOMAS L. JONES Management For For JOHN D. MORROW Management For For THOMAS S. SHAW, JR. Management For For DELBERT L. WILLIAMSON Management For For 2.TO RATIFY THE APPOINTMENT OF GRANT THORNTON LLP AS FUEL TECH'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE YEAR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker SUPERIOR ENERGY SERVICES, INC. 21-May-10 SPN Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For HAROLD J. BOUILLION Management For For ENOCH L. DAWKINS Management For For JAMES M. FUNK Management For For TERENCE E. HALL Management For For E.E. "WYN" HOWARD, III Management For For JUSTIN L. SULLIVAN Management For For 2.RATIFICATION OF THE APPOINTMENT OF KPMG LLP AS OUR INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010 Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker ARBITRON INC. 25-May-10 03875Q108 ARB Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For SHELLYE L. ARCHAMBEAU Management For For DAVID W. DEVONSHIRE Management For For JOHN A. DIMLING Management For For PHILIP GUARASCIO Management For For WILLIAM T. KERR Management For For LARRY E. KITTELBERGER Management For For LUIS G. NOGALES Management For For RICHARD A. POST Management Against For 2.TO APPROVE AN AMENDMENT TO AND RESTATEMENT OF THE COMPANY'S 2, AMONG OTHER THINGS, INCREASE THE AUTHORIZEDNUMBER OF SHARES ISSUABLE THEREUNDER BY 2,200,000. Management Comments-Against Non Specific Performance Measures Against For 3.TO APPROVE AN AMENDMENT TO THE COMPANY'S EMPLOYEE STOCK PURCHASE PLAN TO INCREASE THE NUMBER OF SHARES AVAILABLE IN THAT PLAN BY 250,000. Management Comments-Against We vote against Employee share purchase programs, where the shares are purchased at a price that is a discount to fair market value For For 4.TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF TO RATIFY THE SELECTION BY THE AUDIT COMMITTEE OF PUBLIC ACCOUNTING FIRM FOR THE CURRENT FISCAL YEAR. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker MERIT MEDICAL SYSTEMS, INC. 26-May-2010 MMSI Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For REX C. BEAN Management For For RICHARD W. EDELMAN Management For For MICHAEL E. STILLABOWER Management For For 2.RATIFICATION OF THE APPOINTMENT OF DELOITTE & TOUCHE LLP TO SERVE AS THE INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM OF THE COMPANY FOR THE YEAR ENDING DECEMBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker ION GEOPHYSICAL CORPORATION 26-May-2010 IO Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy Management For For FRANKLIN MYERS Management For For BRUCE S. APPELBAUM, PHD Management For For S. JAMES NELSON, JR. Management Against For 2.APPROVAL OF CERTAIN AMENDMENTS TO ION'S 2004 LONG-TERM INCENTIVE PLAN TO INCREASE THE TOTAL NUMBER OF SHARES OF ION'S COMMON STOCK AVAILABLE FOR ISSUANCE UNDER THE PLAN FROM 7,700,,200,000 SHARES. Management Comments-Against Non Specific Performance Measures Against For 3.APPROVAL OF THE ION EMPLOYEE STOCK PURCHASE PLAN TO REPLACE ION'S EMPLOYEE STOCK PURCHASE PLAN THAT EXPIRED ON DECEMBER 31, 2008. Management Comments-Against We vote against Employee share purchase programs, where the shares are purchased at a price that is a discount to fair market value For For 4.RATIFICATION OF THE APPOINTMENT OF ERNST & YOUNG LLP AS ION'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM (INDEPENDENT AUDITORS) FOR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker ENERGYSOLUTIONS, INC. 26-May-2010 ES Vote MRV Proposal Proposed by Issuer or Security Holder 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For STEVEN R. ROGEL Management For For J. BARNIE BEASLEY Management For For VAL J. CHRISTENSEN Management For For E. GAIL DE PLANQUE Management For For J.I. "CHIP" EVEREST Management For For PASCAL COLOMBANI Management For For ROBERT A. WHITMAN Management For For DAVID B. WINDER Management For For CLARE SPOTTISWOODE Management For For 2.PROPOSAL TO RATIFY THE APPOINTMENT OF ERNST & YOUNG, LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE 2 Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker MID-AMERICA APARTMENT COMMUNITIES, INC. 27-May-2010 59522J103 MAA Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For H. ERIC BOLTON, JR. Management For For ALAN B. GRAF, JR. Management For For JOHN S. GRINALDS Management For For RALPH HORN Management For For W. REID SANDERS Management For For WILLIAM B. SANSOM Management For For PHILIP W. NORWOOD Management For For SIMON R.C. WADSWORTH Management For For 2.RATIFICATION OF ERNST & YOUNG LLP AS MID-AMERICA'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker GENESEE & WYOMING INC. 27-May-2010 GWR Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For PHILIP J. RINGO Management For For MARK A. SCUDDER Management For For OIVIND LORENTZEN III Management For For MICHAEL NORKUS Management For For 2.PROPOSAL TO RATIFY THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker THE CHEESECAKE FACTORY INCORPORATED 02-Jun-2010 CAKE Vote MRV Proposal Proposed by Issuer or Security Holder For 1A.ELECTION OF DIRECTOR: ALLEN J. BERNSTEIN Management Comments-FOR Agrees with our Proxy Voting Policy For For 1B.ELECTION OF DIRECTOR: THOMAS L. GREGORY Management Comments-FOR Agrees with our Proxy Voting Policy Against For 2.APPROVAL OF THE 2 Management Comments-Against Non Specific Performance Measures Against For 3.APPROVAL OF THE 2 Management Comments-Against Non Specific Performance Measures For For 4.RATIFICATION OF THE SELECTION OF PRICEWATERHOUSECOOPERS LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 28, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker LIFEPOINT HOSPITALS, INC. 8-Jun-10 53219L109 LPNT Vote MRV Proposal Proposed by Issuer or Security Holder For 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For GREGORY T. BIER Management For For DEWITT EZELL, JR. Management For For 2.RATIFICATION OF THE SELECTION OF ERNST & YOUNG LLP AS THE COMPANY'S INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Against For 3.APPROVAL OF THE AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED 1998 LONG-TERM INCENTIVE PLAN. Management Comments-Against Non Specific Performance Measures Against For 4.APPROVAL OF THE AMENDMENT TO THE COMPANY'S AMENDED AND RESTATED MANAGEMENT STOCK PURCHASE PLAN. Management Against Comments-Against We vote against Employee share purchase programs, where the shares are purchased at a price that is a discount to fair market value Against For 5.APPROVAL OF THE AMENDMENT TO THE COMPANY'S APPROVAL OF THE AMENDMENT TO THE COMPANY'S AND INCENTIVE COMPENSATION PLAN. Management Comments-Against Non Specific Performance Measures Company Name Meeting Date CUSIP Ticker TUTOR PERINI CORPORATION 8-Jun-10 TPC Vote MRV Proposal Proposed by Issuer or Security Holder 1.DIRECTOR Management Comments-FOR Agrees with our Proxy Voting Policy For For RONALD N. TUTOR Management For For WILLARD W. BRITTAIN, JR Management For For 2.THE RATIFICATION OF THE SELECTION OF DELOITTE & TOUCHE LLP, INDEPENDENT REGISTERED PUBLIC ACCOUNTANTS, AS AUDITORS OF TUTOR PERINI FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Company Name Meeting Date CUSIP Ticker CEDAR SHOPPING CENTERS, INC. 15-Jun-10 CDR Vote MRV Proposal Proposed by Issuer or Security Holder For 1A.ELECTION OF DIRECTOR: JAMES J. BURNS Management Comments-FOR Agrees with our Proxy Voting Policy For For 1B.ELECTION OF DIRECTOR: RAGHUNATH DAVLOOR Management Comments-FOR Agrees with our Proxy Voting Policy For For 1C.ELECTION OF DIRECTOR: RICHARD HOMBURG Management Comments-FOR Agrees with our Proxy Voting Policy For For 1D.ELECTION OF DIRECTOR: PAMELA N. HOOTKIN Management Comments-FOR Agrees with our Proxy Voting Policy For For 1E.ELECTION OF DIRECTOR: EVERETT B. MILLER, III Management Comments-FOR Agrees with our Proxy Voting Policy For For 1F.ELECTION OF DIRECTOR: LEO S. ULLMAN Management Comments-FOR Agrees with our Proxy Voting Policy For For 1G.ELECTION OF DIRECTOR: ROGER M. WIDMANN Management Comments-FOR Agrees with our Proxy Voting Policy For For 2.TO APPROVE THE FUTURE SALE OF COMMON STOCK TO RIOCAN REAL ESTATE INVESTMENT TRUST. Management Comments-FOR Agrees with our Proxy Voting Policy For For 3.TO RATIFY THE APPOINTMENT OF ERNST & YOUNG LLP AS INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM FOR THE FISCAL YEAR ENDING DECEMBER 31, 2010. Management Comments-FOR Agrees with our Proxy Voting Policy Name of Fund: Frontegra Sky International Value Fund Period: 7/1/09 - 6/30/10 The fund has not yet commenced operations. Name of Fund: Frontegra Timpani Small Cap Growth Fund Period: 7/1/09 - 6/30/10 The fund has not yet commenced operations. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Frontegra Funds, Inc. By (Signature and Title)* /s/ William D. Forsyth III William D. Forsyth III, President Principal Executive Officer Date 8/25/10
